--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version
Published CUSIP Number: 68209GAA8
 
CREDIT AGREEMENT
 
Dated as of August 16, 2011
 
among
 
OMEGA HEALTHCARE INVESTORS, INC.,
as Borrower
 
CERTAIN SUBSIDIARIES OF THE BORROWER
REFERRED TO HEREIN AS GUARANTORS,
 
THE LENDERS PARTY HERETO,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
 
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
 
UBS SECURITIES LLC,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
and
RBS CITIZENS, N.A. d/b/a CHARTER ONE,
as Documentation Agents,
 
and
 
JEFFERIES GROUP, INC.,
ROYAL BANK OF CANADA,
and
SUNTRUST BANK,
as Managing Agents,
 
and
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger and Sole Book Manager
 
and
 
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arranger
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Article and Section
 
Page

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS  
1
1.01
 
Defined Terms
 
1
1.02
 
Interpretive Provision
 
33
1.03
 
Accounting Terms
 
33
1.04
 
Rounding
 
34
1.05
 
References to Agreements and Laws
 
34
1.06
 
Times of Day
 
34
1.07
 
Letter of Credit Amounts
 
34
      ARTICLE II COMMITMENTS AND EXTENSION OF CREDITS  
35
2.01
 
Commitments
 
35
2.02
 
Borrowings, Conversions and Continuations
 
37
2.03
 
Additional Provisions with respect to Letters of Credit
 
39
2.04
 
Additional Provisions with respect to Swing Line Loans
 
45
2.05
 
Repayment of Loans
 
48
2.06
 
Prepayments
 
48
2.07
 
Termination or Reduction of Commitments
 
49
2.08
 
Interest
 
49
2.09
 
Fees
 
50
2.10
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
 
52
2.11
 
Payments Generally
 
52
2.12
 
Sharing of Payments
 
54
2.13
 
Evidence of Debt
 
55
2.14
 
Cash Collateral
 
56
2.15
 
Defaulting Lenders
 
57
      ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY  
59
3.01
 
Taxes
 
59
3.02
 
Illegality
 
60
3.03
 
Inability to Determine Rates
 
60
3.04
 
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans
 
61
3.05
 
Funding Losses
 
62
3.06
 
Matters Applicable to all Requests for Compensation
 
62
3.07
 
Survival
 
62
      ARTICLE IV CONDITIONS PRECEDENT TO EXTENSION OF CREDITS  
63
4.01
 
Conditions to Initial Extensions of Credit
 
63
4.02
 
Conditions to Extensions of Credit
 
66
      ARTICLE V REPRESENTATIONS AND WARRANTIES  
66
5.01
 
Financial Statements; No Material Adverse Effect
 
66
5.02
 
Corporate Existence and Power
 
67
5.03
 
Corporate and Governmental Authorization; No Contravention
 
67

 
 
i

--------------------------------------------------------------------------------

 
 
5.04
 
Binding Effect
 
67
5.05
 
Litigation
 
68
5.06
 
Compliance with ERISA
 
68
5.07
 
Environmental Matters
 
69
5.08
 
Margin Regulations; Investment Company Act
 
70
5.09
 
Compliance with Laws
 
70
5.10
 
Ownership of Property; Liens
 
70
5.11
 
Corporate Structure; Capital Stock, Etc.
 
70
5.12
 
Labor Matters
 
71
5.13
 
No Default
 
71
5.14
 
Solvency
 
71
5.15
 
Taxes
 
71
5.16
 
REIT Status
 
71
5.17
 
Insurance
 
71
5.18
 
Intellectual Property; Licenses, Etc.
 
72
5.19
 
Disclosure
 
72
      ARTICLE VI AFFIRMATIVE COVENANTS  
73
6.01
 
Financial Statements
 
73
6.02
 
Certificates; Other Information
 
74
6.03
 
Preservation of Existence and Franchises
 
76
6.04
 
Books and Records
 
76
6.05
 
Compliance with Law
 
76
6.06
 
Payment of Taxes and Other Indebtedness
 
76
6.07
 
Insurance
 
77
6.08
 
Maintenance of Property
 
77
6.09
 
Performance of Obligations
 
77
6.10
 
Visits and Inspections
 
77
6.11
 
Use of Proceeds/Purpose of Loans and Letters of Credit
 
78
6.12
 
Financial Covenants
 
78
6.13
 
Environmental Matters; Preparation of Environmental Reports
 
79
6.14
 
REIT Status
 
79
6.15
 
Additional Guarantors; Withdrawal or Addition of Unencumbered Properties;
Release of Guarantors
 
79
6.16
 
Anti-Terrorism Laws
 
80
6.17
 
Compliance With Material Contracts
 
81
6.18
 
Designation as Senior Debt
 
81
      ARTICLE VII NEGATIVE COVENANTS  
81
7.01
 
Liens
 
81
7.02
 
Indebtedness
 
83
7.03
 
Investments
 
84
7.04
 
Fundamental Changes
 
85
7.05
 
Dispositions
 
85
7.06
 
Change in Nature of Business
 
86
7.07
 
Transactions with Affiliates and Insiders
 
86
7.08
 
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity
 
86

 
 
ii

--------------------------------------------------------------------------------

 
 
7.09
 
Negative Pledges
 
86
7.10
 
Use of Proceeds
 
87
7.11
 
Prepayments of Indebtedness
 
87
7.12
 
Stock Repurchases
 
87
      ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES  
87
8.01
 
Events of Default
 
87
8.02
 
Remedies Upon Event of Default
 
90
8.03
 
Application of Funds
 
91
      ARTICLE IX ADMINISTRATIVE AGENT  
92
9.01
 
Appointment and Authorization of Administrative Agent
 
92
9.02
 
Delegation of Duties
 
92
9.03
 
Liability of Administrative Agent
 
92
9.04
 
Reliance by Administrative Agent
 
93
9.05
 
Notice of Default
 
93
9.06
 
Credit Decision; Disclosure of Confidential Information by Administrative Agent
 
94
9.07
 
Indemnification of Administrative Agent
 
94
9.08
 
Administrative Agent in its Individual Capacity
 
95
9.09
 
Successor Administrative Agent
 
95
9.10
 
Administrative Agent May File Proofs of Claim
 
96
9.11
 
Guaranty Matters
 
97
9.12
 
Other Agents; Arrangers and Managers
 
97
      ARTICLE X MISCELLANEOUS  
98
10.01
 
Amendments, Etc.
 
98
10.02
 
Notices and Other Communications; Facsimile Copies
 
99
10.03
 
No Waiver; Cumulative Remedies
 
101
10.04
 
Attorney Costs, Expenses and Taxes
 
102
10.05
 
Indemnification
 
102
10.06
 
Payments Set Aside
 
103
10.07
 
Successors and Assigns
 
103
10.08
 
Confidentiality
 
107
10.09
 
Set-off
 
108
10.10
 
Interest Rate Limitation
 
109
10.11
 
Counterparts
 
109
10.12
 
Integration
 
109
10.13
 
Survival of Representations and Warranties
 
109
10.14
 
Severability
 
110
10.15
 
Tax Forms
 
110
10.16
 
Replacement of Lenders
 
112
10.17
 
No Advisory or Fiduciary Responsibility
 
112
10.18
 
Source of Funds
 
113
10.19
 
GOVERNING LAW
 
113
10.20
 
WAIVER OF RIGHT TO TRIAL BY JURY
 
114
10.21
 
No Conflict
 
114
10.22
 
USA Patriot Act Notice
 
114

 
 
iii

--------------------------------------------------------------------------------

 
 
10.23
 
Entire Agreement
 
115
      ARTICLE XI GUARANTY  
115
11.01
 
The Guaranty
 
115
11.02
 
Obligations Unconditional
 
115
11.03
 
Reinstatement
 
117
11.04
 
Certain Waivers
 
117
11.05
 
Rights of Contribution
 
118
11.06
 
Guaranty of Payment; Continuing Guaranty
 
118

 
 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES

 
2.01
Lenders and Commitments
5.10
Unencumbered Properties
5.11
Corporate Structure; Capital Stock
7.01
Liens
7.02
Indebtedness
7.03
Investments
7.09
Negative Pledges
10.02
Notice Addresses

 
EXHIBITS

 
A
Form of Loan Notice
B
Form of Revolving Note
C-1
Form of Compliance Certificate
C-2
Form of Borrowing Base Certificate
D
Form of Assignment and Assumption
E
Form of Subsidiary Guarantor Joinder Agreement
F
Form of Lender Joinder Agreement

 
 
v

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Credit Agreement” or this “Agreement”) is entered into as of
August 16, 2011 by and among OMEGA HEALTHCARE INVESTORS, INC., a Maryland
corporation (the “Borrower”) certain subsidiaries of the Borrower identified
herein, as Guarantors, the Lenders (as defined herein), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (each, as
defined herein).
 
WHEREAS, the Borrower has requested that the Lenders hereunder provide a credit
facility in an amount of $475,000,000, which amount may be increased to the
amount of $600,000,000 (the “Credit Facility”);
 
WHEREAS, to provide assurance for the repayment of the Loans hereunder and the
other Obligations of the Credit Parties, the Borrower will, among other things,
provide or cause to be provided to the Administrative Agent, for the benefit of
the holders of the Obligations so guaranteed, a guaranty of the Obligations by
each of the Guarantors pursuant to Article XI hereof;
 
WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent is willing to act as administrative agent for the Lenders,
the L/C Issuer is willing to issue Letters of Credit as provided herein, the
Swing Line Lender is willing to make Swing Line Loans as provided herein, and
each of the Lenders is willing to make Revolving Loans and to participate in
Letters of Credit as provided herein in an aggregate amount at any one time
outstanding not in excess of such Lender’s Revolving Commitment hereunder.
 
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01           Defined Terms.
 
As used in this Credit Agreement, the following terms have the meanings set
forth below:
 
“Acquisition” by any Person, means the purchase or acquisition by such Person of
any Capital Stock in or any asset of another Person, whether or not involving a
merger or consolidation with such other Person.
 
“Adjusted Consolidated Funded Debt” means, as of any date of determination, the
sum of (a) all Consolidated Funded Debt plus (b) the Consolidated Parties’ pro
rata share of Funded Debt attributable to interest in Unconsolidated Affiliates.
 
 
1

--------------------------------------------------------------------------------

 
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.
 
“Aggregate Revolving Committed Amount” has the meaning provided in
Section 2.01(a), as increased from time to time pursuant to Section 2.01(d).
 
“Agreement” has the meaning provided in the introductory paragraph hereof.
 
“Applicable Percentage” means, for any applicable period, (a) a per annum rate
based on, subject to clause (b) below, the Consolidated Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a) as follows:
 
Applicable Percentage
Pricing
Level
Consolidated
Leverage Ratio
Eurodollar
Loans
Base Rate
Loans
Letter of
Credit Fees
1
< 45%
2.25%
1.25%
2.25%
2
> 45% but < 50%
2.50%
1.50%
2.50%
3
> 50% but < 55%
2.75%
1.75%
2.75%
4
> 55%
3.00%
2.00%
3.00%

 
Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered within ten (10) days after being due in accordance with such
Section, then Pricing Level 4 shall apply as of the eleventh (11th) day after
the date on which such Compliance Certificate was required to have been
delivered until the first Business Day after the date on which such Compliance
Certificate is delivered.  The Applicable Percentages in effect from the Closing
Date through the date that the Borrower delivers the Compliance Certificate for
the fiscal quarter ending September 30, 2011 shall be determined based upon the
Consolidated Leverage Ratio specified in the Compliance Certificate delivered
pursuant to Section 4.01(f).  Notwithstanding anything to the contrary contained
in this definition, the determination of the Applicable Percentage for any
period shall be subject to the provisions of Section 2.10(b).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           In the event that the Borrower achieves at least two Investment
Grade Ratings from S&P, Moody’s and/or Fitch, and so long as at least two such
Investment Grade Ratings are maintained (it being understood that if the
Borrower subsequently fails to maintain at least two Investment Grade Ratings,
clause (a) above shall be applicable), the “Applicable Percentage” shall mean,
for any applicable period, the appropriate applicable percentage corresponding
to the following percentages per annum, based upon the Debt Ratings at each
Pricing Level as set forth below:
 
Applicable Percentage
Pricing Level
Debt Ratings
Eurodollar
Loans
Base Rate
Loans
Letter of
Credit Fees
Facility
 Fee
1
> A-/A3
1.25%
0.25%
1.25%
0.25%
2
BBB+/Baa1
1.35%
0.35%
1.35%
0.30%
3
BBB/Baa2
1.50%
0.50%
1.50%
0.35%
4
BBB-/Baa3
1.70%
0.70%
1.70%
0.40%

 
Each change in the Applicable Percentage resulting from a publicly announced
change in the Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the Borrower to the
Administrative Agent of notice thereof and ending on the day immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the day immediately preceding the effective date of the
next such change.  If at any time the Borrower has only two (2) Investment Grade
Ratings, and such Debt Ratings are split, then: (A) if the difference between
such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P
or Fitch), the Applicable Percentage shall be the rate per annum that would be
applicable if the higher of the Debt Ratings were used; and (B) if the
difference between such Debt Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P), the Applicable Percentage shall be the rate per annum
that would be applicable if the median of the applicable Debt Ratings were
used.  If at any time the Borrower has three (3) Investment Grade Ratings, and
such Debt Ratings are split, then: (A) if the difference between the highest and
the lowest such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and
BBB- by S&P or Fitch), the Applicable Percentage shall be the rate per annum
that would be applicable if the highest of the Debt Ratings were used; and (B)
if the difference between such Debt Ratings is two ratings categories (e.g. Baa1
by Moody’s and BBB- by S&P or Fitch) or more, the Applicable Percentage shall be
the rate per annum that would be applicable if the average of the two (2)
highest Debt Ratings were used; provided, that if such average is not a
recognized rating category, then the Applicable Percentage shall be the rate per
annum that would be applicable if the second highest Debt Rating of the three
were used.
 
 
3

--------------------------------------------------------------------------------

 
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and sole book manager.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent and, if such assignment and assumption requires its
consent, the Borrower.
 
“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the allocated reasonable and documented cost of internal legal
services and all expenses and disbursements of internal counsel.
 
“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
December 31, 2010, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
consolidated Subsidiaries, including the notes thereto; provided, that the
Administrative Agent hereby agrees that the Form 10-K of the Borrower delivered
to it by the Borrower and containing information for the fiscal year ended
December 31, 2010 shall constitute all information required to be delivered as
part of the “Audited Financial Statements” for purposes of this Agreement.
 
“Availability Amount” means, at any time, an amount equal to the sum of sixty
percent (60%) of the Unencumbered Asset Value minus Consolidated Unsecured
Funded Debt (excluding the Outstanding Amount of the Revolving Obligations).
 
 
4

--------------------------------------------------------------------------------

 
 
“Bank of America” means Bank of America, N.A., together with its successors.
 
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within ninety
(90) days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of ninety (90) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within ninety (90) days or shall consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other applicable Law or
consent to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts with respect
to its assets or existence, or (f) such Person shall admit in writing, or such
Person’s financial statements shall reflect, an inability to pay its debts
generally as they become due.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
 
5

--------------------------------------------------------------------------------

 
 
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
 
“Borrower Materials” has the meaning provided in Section 6.02.
 
“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Loans, having the same Interest Period, or
(b) a borrowing of Swing Line Loans, as appropriate.
 
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C-2 hereto delivered to the Administrative Agent pursuant to
Section 6.02(b) or more frequently at the option of the Borrower (a) setting
forth a summary of the Unencumbered Asset Value relating thereto and stating the
Unencumbered Net Revenue attributable to each Unencumbered Property, in form,
substance and detail reasonably satisfactory to the Administrative Agent,
(b) certifying (based upon its own information and the information made
available to the Borrower by the applicable Tenants, which information the
Borrower believes in good faith to be true and correct in all material respects)
(i) the calculation of the Availability Amount as of the date of such
certificate and (ii) that each Real Property Asset used in the calculation of
the Availability Amount meets each of the criteria for qualification as an
Unencumbered Property and (c) providing such other information with respect to
the Unencumbered Properties as the Administrative Agent may reasonably require.
 
“Braswell Indebtedness” means that certain Indebtedness of Regency
Health Services, Inc. owing to C. Allen Braswell, Braswell Management, Inc.,
Dorothy Norton and Cecil Mays pursuant to that certain Promissory Note Secured
by Deeds of Trust in the original principal amount of $4,114,035 (of which no
more than $2,961,607 is outstanding as of the Closing Date).
 
“Businesses” has the meaning provided in Section 5.07(a).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day that is also a
London Banking Day.
 
“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
 
6

--------------------------------------------------------------------------------

 
 
“Capitalization Rate” means 10.5% for all government reimbursed assets (i.e.
skilled nursing facilities, hospitals, etc.) and 8.0% for all non-government
reimbursed assets (i.e. assisted living facilities, independent living
facilities, medical office buildings, etc.).
 
“Cash Collateral” means cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer pledged and deposited with or delivered
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
as collateral for the L/C Obligations.
 
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (each an “Approved Bank”), in each
case with maturities of not more than two hundred seventy (270) days from the
date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) Investments (classified in accordance with
GAAP as current assets) in money market investment programs registered under the
Investment Company Act of 1940, as amended, that are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
 
 
7

--------------------------------------------------------------------------------

 
 
“Change of Control” means the occurrence of any of the following events:  (a)
any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting stock of the Borrower (or other securities convertible into such
voting stock) representing thirty-five percent (35%) or more of the combined
voting power of all voting stock of the Borrower, (b) during any period of up to
twenty-four (24) consecutive months, commencing after the Closing Date,
individuals who at the beginning of such twenty-four (24) month period were
directors of the Borrower (together with any new director whose election by the
Borrower’s Board of Directors or whose nomination for election by the Borrower’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the directors of the Borrower then in
office.  As used herein, “beneficial ownership” shall have the meaning provided
in Rule 13d-3 of the SEC under the Securities Exchange Act of 1934, or (c) the
occurrence of a “Change of Control” or any equivalent term or concept under any
of the Senior Note Indentures.
 
“Closing Date” means the date hereof.
 
“Commitment” means the Revolving Commitment, the L/C Commitment and the Swing
Line Commitment.
 
“Commitment Period” means the period from and including the Closing Date to the
earlier of (a) in the case of Revolving Loans and Swing Line Loans, the
Termination Date, and, in the case of the Letters of Credit, the Letter of
Credit Expiration Date, or (b) the date on which the Revolving Commitments shall
have been terminated as provided herein.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1.
 
“Confidential Information” has the meaning provided in Section 10.08.
 
“Consolidated Adjusted EBITDA” means, for any period, for the Consolidated
Parties on a consolidated basis, the sum of (a) Consolidated EBITDA as of such
date plus (b) an amount based on the Special Charges Adjustment (without
duplication to the extent included in the determination of Consolidated Interest
Expense and added back to net income in the calculation of Consolidated EBITDA).
 
“Consolidated EBITDA” means, for any period, for the Consolidated Parties on a
consolidated basis, the sum of (a) net income of the Consolidated Parties, in
each case, excluding any non-recurring or extraordinary gains and losses, plus
(b) an amount which, in the determination of net income for such period pursuant
to clause (a) above, has been deducted for or in connection with (i)
Consolidated Interest Expense (plus, amortization of deferred financing costs,
to the extent included in the determination of Consolidated Interest Expense per
GAAP), (ii) income taxes, and (iii) depreciation and amortization plus (c) to
the extent decreasing net income of the Consolidated Parties for such period,
all expenses directly attributable to FIN 46 consolidation requirements, minus
(d) to the extent increasing net income of the Consolidated Parties for such
period, all revenue directly attributable to FIN 46 consolidation requirements,
plus (e) to the extent decreasing net income of the Consolidated Parties for
such period, all expenses directly related to owned and operated assets, minus
(f) to the extent increasing net income of the Consolidated Parties for such
period, all revenues directly related to owned and operated assets, all
determined in accordance with GAAP.
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated
Fixed Charges for the most recently completed four (4) fiscal quarters.
 
“Consolidated Fixed Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, the sum of (a) Consolidated Interest Expense
(excluding, for purposes hereof and without duplication, Special Charges to the
extent included in the calculation of Consolidated Interest Expense) for such
period, plus (b) current scheduled principal payments of Consolidated Funded
Debt for such period (including, for purposes hereof, current scheduled
reductions in commitments, but excluding any payment of principal under the
Credit Documents and any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it) for a period
beginning the day after the date of determination and lasting for the same
length of time as the applicable period referenced at the beginning of this
definition, plus (c) dividends and distributions on preferred stock, if any, for
such period, in each case, as determined in accordance with GAAP.
 
“Consolidated Funded Debt” means, as of any date of determination, the sum of
(a) all Funded Debt of the Consolidated Parties determined on a consolidated
basis minus (b) to the extent included in the calculation of Funded Debt of the
Consolidated Parties, the aggregate amount of Funded Debt directly attributable
to FIN 46 consolidation requirements, all determined in accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period, for the Consolidated
Parties on a consolidated basis, all interest expense and letter of credit fee
expense, as determined in accordance with GAAP during such period; provided,
that interest expenses shall, in any event, (a) include the interest component
under Capital Leases and the implied interest component under Securitization
Transactions and (b) exclude the amortization of any deferred financing fees.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Consolidated Funded Debt to (b) Consolidated Total Asset Value
for the most recently completed fiscal quarter.
 
“Consolidated Parties” means the Borrower and its Consolidated Subsidiaries, as
determined in accordance with GAAP.
 
“Consolidated Secured Funded Debt” means the aggregate principal amount of
Funded Debt of the Borrower or any of its Subsidiaries, on a consolidated basis,
that is secured by a Lien, and shall include (without duplication), the
ownership share of the Funded Debt of the Borrower’s or its Subsidiaries’
Unconsolidated Affiliates that is secured by a Lien.
 
 
9

--------------------------------------------------------------------------------

 
 
“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Funded Debt to (b) Consolidated Total
Asset Value for the most recently completed fiscal quarter.
 
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.
 
“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) stockholders’ equity on a consolidated basis
determined in accordance with GAAP, but with no upward adjustments due to any
revaluation of assets, less (b) all Intangible Assets, plus (c) all accumulated
depreciation, all determined in accordance with GAAP; provided, that the
Consolidated Parties will be permitted to exclude (i.e. add back to
stockholder’s equity) up to $25,000,000 in potential future impairment charges
incurred during the term of this Credit Agreement (such exclusions to be clearly
reflected, however, in the calculations of Consolidated Tangible Net Worth
delivered to the Administrative Agent by the Borrower from time to time pursuant
to the terms of this Credit Agreement).
 
“Consolidated Total Asset Value” means the sum of all the following of the
Consolidated Parties, without duplication: (a) the quotient of (1) Net Revenue
from all Real Property Assets for the fiscal quarter most recently ended, minus
the Net Revenue attributable to each Real Property Asset sold or otherwise
disposed of during such most recently ended quarter, minus the Net Revenue from
all Real Property Assets acquired during the last fiscal quarter, multiplied by
four, divided by (2) the Capitalization Rate, plus (b) the acquisition cost of
each Real Property Asset acquired during the last fiscal quarter, plus (b) the
GAAP book value of the Borrower’s Investments permitted by Section 7.03, plus
(c) cash and cash equivalents, plus (d) the Consolidated Parties’ pro rata share
of the foregoing items and components attributable to interest in Unconsolidated
Affiliates.
 
“Consolidated Unsecured Debt Yield” means, as of any date of determination, the
ratio of (a) Unencumbered Net Revenue plus interest income from unencumbered
Mortgage Loans, as of the end of the most recently completed fiscal quarter
multiplied by four (4) to (b) the Consolidated Unsecured Funded Debt for the
most recently completed fiscal quarter.
 
“Consolidated Unsecured Funded Debt” mean the aggregate principal amount of
Funded Debt of the Borrower or any of its Subsidiaries, on a consolidated basis,
that is not Consolidated Secured Funded Debt.
 
“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered Net Revenue to (b) the Consolidated
Unsecured Interest Expense for the most recently completed fiscal quarter.
 
“Consolidated Unsecured Interest Expense” means, for any period, for the
Consolidated Parties on a consolidated basis, all interest expense and letter of
credit fee expense, as determined in accordance with GAAP during such period,
attributable to Borrower and its Subsidiaries’ aggregate Consolidated Unsecured
Funded Debt; provided, that interest expenses shall, in any event, (a) include
the interest component under Capital Leases and the implied interest component
under Securitization Transactions and (b) exclude the amortization of any
deferred financing fees.
 
 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Unsecured Funded Debt to (b) Unencumbered Asset
Value for the most recently completed fiscal quarter.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote twenty-five percent (25%) or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.
 
“COSO” means the Committee of Sponsoring Organizations of the Treadway
Commission.
 
“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.
 
“Credit Documents” means this Credit Agreement, the Notes, the Engagement
Letter, each Issuer Document, the Subsidiary Guarantor Joinder Agreements, the
Borrowing Base Certificates, the Compliance Certificates and any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14.
 
“Credit Party” means, as of any date, the Borrower or any Guarantor which is a
party to the Credit Agreement as of such date; and “Credit Parties” means a
collective reference to each of them.
 
“Daily Floating Eurodollar Rate Loan” means a Loan that bears interest at a rate
based on the Daily Floating Eurodollar Rate.
 
“Daily Floating Eurodollar Rate” means, for each day, a fluctuating rate of
interest equal to Eurodollar Rate applicable on such day for an Interest Period
of one month beginning two (2) Business Days thereafter.  The Daily Floating
Eurodollar Rate shall be determined and adjusted on each Business Day and shall
remain in effect until the next Business Day.
 
“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch for the Borrower’s non-credit-enhanced, senior
unsecured long-term debt.
 
 
11

--------------------------------------------------------------------------------

 
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.
 
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Percentage, if any, applicable to Base Rate Loans plus (c) two
percent (2%) per annum; provided, however, that with respect to a Eurodollar
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Percentage) otherwise applicable to such Loan plus two
percent (2%) per annum, in each case to the fullest extent permitted by
applicable Law.
 
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless, in the
case of any Loan, such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
 
 
12

--------------------------------------------------------------------------------

 
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” or “$” means the lawful currency of the United States.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (such approval not to be unreasonably withheld),
and (ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
“Eligible Ground Lease” means, at any time, a ground lease (a) under which the
Borrower or a Subsidiary of the Borrower is the lessee or holds equivalent
rights and is the fee owner of the improvements located thereon, (b) that has a
remaining term of not less than thirty (30) years; provided, however, with
respect to that certain ground lease covering properties located at 200 Alabama
Avenue, Muscle Shoals, Alabama, 500 John Aldridge Drive, Tuscumbia, Alabama and
813 Keeler Lane, Tuscumbia, Alabama, such remaining term may be less than thirty
(30) years provided that the Borrower or such Subsidiary of the Borrower at all
times possesses a valid and enforceable irrevocable option to purchase the fee
interest in such properties with no conditions or contingencies other than the
payment of a sum of less than $1,000.00, (c) under which any required rental
payment, principal or interest payment or other payment due under such lease
from the Borrower or from such Subsidiary of the Borrower to the ground lessor
is not more than sixty (60) days past due and any required rental payment,
principal or interest payment or other payment due to such Borrower or
Subsidiary of the Borrower under any sublease of the applicable real property
lessor is not more than sixty (60) days past due, (d) where no party to such
lease is subject to a then-continuing Bankruptcy Event, (e) such ground lease
(or a related document executed by the applicable ground lessor) contains
customary provisions protective of any lender to the lessee and (f) where the
Borrower’s or such Subsidiary of the Borrower’s interest in the underlying Real
Property Asset or the lease is not subject to (i) any Lien other than Permitted
Liens and other encumbrances acceptable to the Administrative Agent and the
Required Lenders, in their discretion, or (ii) any Negative Pledge.
 
“Engagement Letter” means the letter agreement dated as of June 17, 2011 among
the Borrower, the Arranger and the Administrative Agent, as amended and
modified.
 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
 
13

--------------------------------------------------------------------------------

 
 
“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a Consolidated Party, (b) in connection with a conversion of
debt securities to equity, (c) in connection with the exercise by a present or
former employee, officer or director under a stock incentive plan, stock option
plan or other equity-based compensation plan or arrangement, or (d) in
connection with any acquisition permitted hereunder.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
 
“Eurodollar Base Rate” means:
 
(a)         For any Interest Period with respect to a Eurodollar Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two London Banking Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such published rate is not available at such time for any
reason, the rate determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
commencement of such Interest Period.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           For any day with respect to an interest rate calculation for a
Base Rate Loan, the rate per annum equal to (i) BBA LIBOR at approximately 11:00
a.m., London time, two (2) London Banking Days prior to such date for Dollar
deposits (for delivery on such day) with a term equivalent to one month or (ii)
if such rate is not available at such time for any reason, the rate determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on such day in same day funds in the approximate amount of the Base
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to one (1) month would be offered by Bank of America’s London Branch
to major banks in the London interbank eurodollar market at their request at the
date and time of determination.
 
“Eurodollar Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of “Eurodollar Base Rate.”
 
“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Loan or any Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate, a rate per annum determined by the Administrative Agent pursuant to the
following formula:
 

Eurodollar Rate  = Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage

 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning provided in Section 8.01.
 
“Executive Order” has the meaning provided in the definition of “Prohibited
Person” in this Section 1.01.
 
“Existing Credit Facility” means that certain Credit Agreement, dated as of
April 13, 2010, by and among the certain Subsidiaries of the Borrower, the
lenders party thereto and Bank of America, N.A. as administrative agent, as
amended, restated or otherwise modified from time to time prior to the date
hereof.
 
“Extension of Credit” means (a) any Borrowing and (b) any L/C Credit Extension.
 
 
15

--------------------------------------------------------------------------------

 
 
“Facilities” has the meaning provided in Section 5.07(a).
 
“Facility Fee” has the meaning in Section 2.09(b).
 
“Facility Lease” means a lease or master lease with respect to any Real Property
Asset owned or ground leased by any of the Consolidated Parties as lessor, to a
third party Tenant, which, in the reasonable judgment of the Administrative
Agent, is a triple net lease such that such Tenant is required to pay all taxes,
utilities, insurance, maintenance, casualty insurance payments and other
expenses with respect to the subject Real Property Asset (whether in the form of
reimbursements or additional rent) in addition to the base rental payments
required thereunder such that net operating income to the applicable
Consolidated Party for such Real Property Asset (before non-cash items) equals
the base rent paid thereunder; provided, that each such lease or master lease
shall be in form and substance reasonably satisfactory to the Administrative
Agent.
 
“FASB” means the Accounting Standards Codification of the Financial Accounting
Standards Board.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Business Day as so published on the
immediately succeeding Business Day, and (b) if no such rate is so published on
such immediately succeeding Business Day, the Federal Funds Rate for such day
shall be the average rate (rounded upward, if necessary, to the next 1/100th of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.
 
“Fitch” means Fitch Ratings, a Subsidiary of Fimalac, S.A., and any successor
thereto.
 
“Foreign Lender” has the meaning provided in Section 10.15(a)(i).
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Revolving
Commitment Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
 
 
16

--------------------------------------------------------------------------------

 
 
“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
 
“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:
 
(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
 
(b)          all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and payable on customary trade terms);
 
(c)           all direct obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;
 
(d)           the Attributable Principal Amount of capital leases and Synthetic
Leases;
 
(e)           the Attributable Principal Amount of Securitization Transactions;
 
(f)           all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;
 
(g)           Support Obligations in respect of Funded Debt of another Person
(other than Persons in such group, if applicable); and
 
(h)           Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person (or, if applicable, any Person in such consolidated
group) for payment thereof.
 
For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (g).  For purposes
of clarification, “Funded Debt” of Person constituting a consolidated group
shall not include inter-company indebtedness of such Persons, general accounts
payable of such Persons which arise in the ordinary course of business, accrued
expenses of such Persons incurred in the ordinary course of business or minority
interests in joint ventures or limited partnerships (except to the extent set
forth in clause (h) above).
 
 
17

--------------------------------------------------------------------------------

 
 
“Funds From Operations” means, with respect to any period, the Borrower’s net
income (or loss), plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures as hereafter
provided.  Notwithstanding contrary treatment under GAAP, for purposes hereof,
(a) “Funds From Operations” shall include, and be adjusted to take into account,
the Borrower’s interests in unconsolidated partnerships and joint ventures, on
the same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, a copy of which has been provided to the Administrative Agent
and the Lenders and (b) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (i) restructuring of
indebtedness, (ii) sales of property, (iii) sales or redemptions of preferred
stock, (iv) revenue or expenses related to owned and operated assets, (v)
revenue or expense related to FIN 46 consolidation requirements or (vi) any
other Special Charges.
 
“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guaranteed Obligations” has the meaning given to such term in Section 11.01.
 
“Guarantors” means any Subsidiary of the Borrower that guarantees the loans and
obligations hereunder pursuant to the Guaranty, in each case with their
successors and permitted assigns.
 
“Guaranty” means the guaranty of the Obligations by each of the Guarantors
pursuant to Article XI hereof.
 
“Hazardous Material” means any toxic or hazardous substance, including petroleum
and its derivatives regulated under the Environmental Laws.
 
“Healthcare Facilities” means any skilled nursing facilities, mentally retarded
and developmentally disabled facilities, rehab hospitals, long term acute care
facilities, intermediate care facilities for the mentally disabled, medical
office buildings, domestic assisted living facilities, independent living
facilities or Alzheimer’s care facilities and any ancillary businesses that are
incidental to the foregoing.
 
 
18

--------------------------------------------------------------------------------

 
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all Funded Debt;
 
(b)           all contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;
 
(c)           net obligations under any Swap Contract;
 
(d)           Support Obligations in respect of Indebtedness of another Person;
and
 
(e)           Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.
 
For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).
 
“Indemnified Liabilities” has the meaning provided in Section 10.05.
 
“Indemnitees” has the meaning provided in Section 10.05.
 
“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP.
 
“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swing
Line Loans), the last Business Day of each March, June, September and
December and the Termination Date and, in the case of any Swing Line Loan, any
other dates reasonably determined by the Swing Line Lender, and (b) as to any
Eurodollar Loan (other than Swing Line Loans), the last Business Day of each
Interest Period for such Loan, the date of repayment of principal of such Loan,
and where the applicable Interest Period exceeds three months, the date every
three months after the beginning of such Interest Period.  If an Interest
Payment Date falls on a date that is not a Business Day, such Interest Payment
Date shall be deemed to be the immediately succeeding Business Day.
 
 
19

--------------------------------------------------------------------------------

 
 
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the applicable Borrower in its Loan Notice; provided, that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the immediately succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
 
(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Termination Date.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986 as amended.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business
unit.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
“Investment Grade Rating” means a Debt Rating of BBB-/Baa3 (or equivalent) or
higher from either Moody’s, S&P or Fitch.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
 
20

--------------------------------------------------------------------------------

 
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.
 
“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans.
 
“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Lender, the commitment of such Lender to purchase
participation interests in L/C Obligations up to such Lender’s Revolving
Commitment Percentage thereof.
 
“L/C Committed Amount” has the meaning provided in Section 2.01(b).
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, in each case together with its successors in such capacity.
 
“L/C Issuer Fees” has the meaning given such term in Section 2.09(d)(ii).
 
“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuer and the Swing Line
Lender) and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.
 
“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit F,
executed and delivered in accordance with the provisions of Section 2.01(d).
 
 
21

--------------------------------------------------------------------------------

 
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means each standby (non-commercial) letter of credit issued
hereunder.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).
 
“Letter of Credit Fee” has the meaning given such term in Section 2.09(d)(i).
 
“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).
 
“Loan” means any Revolving Loan or Swing Line Loan and the Base Rate Loans,
Eurodollar Loans and Daily Floating Eurodollar Rate Loans comprising such Loans.
 
“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing Line
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Loans, which, if in writing, shall be substantially
in the form of Exhibit A.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Borrower and its Consolidated Subsidiaries taken as a whole, (ii) the
ability of the Borrower or the other Credit Parties, taken as a whole, to
perform any material obligation under the Credit Documents, or (iii) the rights
and remedies of the Administrative Agent and the Lenders under the Credit
Documents.
 
“Material Contract” means, any agreement the breach, nonperformance or
cancellation of which could reasonably be expected to have a Material Adverse
Effect.
 
“Moody’s” means Moody’s Investors Service, Inc.  and any successor thereto.
 
“Mortgage Loan” means any loan owned or held by any of the Consolidated Parties
secured by a first mortgage or first deed of trust on Real Property Assets.
 
 
22

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement.
 
“Net Revenues” shall mean, with respect to any Real Property Asset for the most
recently ended four (4) fiscal quarter period, the sum of (a) rental payments
received in cash by the applicable Consolidated Party (whether in the nature of
base rent, minimum rent, percentage rent, additional rent or otherwise, but
exclusive of security deposits, earnest money deposits, advance rentals,
reserves for capital expenditures, charges, expenses or items required to be
paid or reimbursed by the Tenant thereunder and proceeds from a sale or other
disposition) pursuant to the Facility Leases applicable to such Real Property
Asset, minus (b) expenses of the applicable Consolidated Party allocated to such
Real Property Asset.
 
“Notes” means the Revolving Notes; and “Note” means any one of them.
 
“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (b) all
obligations under any Swap Contract of any Credit Party to which a Lender or any
Affiliate of a Lender is a party.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S.  jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
 
23

--------------------------------------------------------------------------------

 
 
“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
 
“Participant” has the meaning provided in Section 10.07(d).
 
“Patriot Act” means the USA Patriot Act, Pub. L. No. 107-56 et seq.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Liens” means, at any time, Liens in respect of the Borrower or any of
its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
 
“Platform” has the meaning provided in Section 6.02.
 
“Pro Forma Basis” shall mean, for purposes of determining the calculation of and
compliance with the financial covenants set forth in Section 6.12(d), (f) and
(g) hereunder, that the subject transaction shall be deemed to have occurred as
of the first day of the period of four (4) consecutive fiscal quarters ending as
of the end of the most recent fiscal quarter for which annual or quarterly
financial statements shall have been delivered in accordance with the provisions
of this Credit Agreement.  Further, for purposes of making calculations on a
“Pro Forma Basis” hereunder, (a) in the case of a Disposition, (i) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject of such Disposition shall be
excluded to the extent relating to any period prior to the date of the subject
transaction, and (ii) Indebtedness paid or retired in connection with the
subject transaction shall be deemed to have been paid and retired as of the
first day of the applicable period; (b) in the case of an Acquisition, (i)
income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such Acquisition
shall be included to the extent relating to any period prior to the date of the
subject transaction, and (ii) Indebtedness incurred in connection with the
subject transaction shall be deemed to have been incurred as of the first day of
the applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of an Equity Transaction, Indebtedness paid or retired in connection
therewith shall be deemed to have been paid and retired as of the first day of
the applicable period.
 
 
24

--------------------------------------------------------------------------------

 
 
“Prohibited Person” means any Person (i) listed in the annex to, or who is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”); (ii) that is owned or controlled by, or
acting for or on behalf of, any person or entity that is listed in the annex to,
or is otherwise subject to the provisions, of the Executive Order; (iii) with
whom a Person is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering Law, including the Executive
Order; (iv) who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; (v) that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website or at any replacement website or other replacement official publication
of such list; or who is an Affiliate of a Person listed in clauses (i) - (v)
above.
 
“Property” means all property owned or leased by a Credit Party or any of its
Subsidiaries, both real and personal.
 
“Qualified REIT Subsidiary” means the meaning given to such term in the Internal
Revenue Code.
 
“Real Property Asset” means, a parcel of real property, together with all
improvements (if any) thereon, owned in fee simple or leased pursuant to an
Eligible Ground Lease by any Person; “Real Property Assets” means a collective
reference to each Real Property Asset.
 
“Register” has the meaning provided in Section 10.07(c).
 
“Registered Public Accounting Firm” has the meaning provided in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
“Regulation T” means Regulation T of the FRB, as in effect from time to time.
 
“Regulation U” means Regulation U of the FRB, as in effect from time to time.
 
“Regulation X” means Regulation X of the FRB, as in effect from time to time.
 
 
25

--------------------------------------------------------------------------------

 
 
“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
 
“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
 
“Required Lenders” means, as of any date of determination, two or more Lenders
(except to the extent only one Lender exists as of such date) having at least
50% of the Aggregate Commitments or, if the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Article VIII, Lenders holding in the aggregate at
least 50% of the Revolving Obligations (including, in each case, the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans); provided, that the unfunded Commitments of,
and the portion of the Revolving Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
operating officer and chief financial officer of any Credit Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
 
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to share in the Revolving Obligations
hereunder up to such Lender’s Revolving Commitment Percentage thereof.
 
“Revolving Commitment Percentage” means, at any time for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Lender’s Revolving Committed Amount and the denominator of which
is the Aggregate Revolving Committed Amount.  The initial Revolving Commitment
Percentages are set forth on Schedule 2.01.
 
“Revolving Committed Amount” means, with respect to each Lender, the amount of
such Lender’s Revolving Commitment.  The initial Revolving Committed Amounts are
set forth on Schedule 2.01.
 
“Revolving Loans” has the meaning provided in Section 2.01.
 
 
26

--------------------------------------------------------------------------------

 
 
“Revolving Note” means the promissory notes in the form of Exhibit B, if any,
given to each Lender to evidence the Revolving Loans and Swing Line Loans of
such Lender, as amended, restated, modified, supplemented, extended, renewed or
replaced.
 
“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swing Line Loans.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Borrower or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment to a special purpose subsidiary or affiliate or any
other Person.
 
“Senior Notes” means collectively, the Senior Notes (2016), the Senior Notes
(2020) and the Senior Notes (2022).
 
“Senior Notes (2016)” means any one of the 7.0% Senior Notes due 2016 issued by
the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2016), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.
 
“Senior Notes (2020)” means any one of the 7.5% Senior Notes due 2020 issued by
the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2020), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.
 
 
27

--------------------------------------------------------------------------------

 
 
“Senior Notes (2022)” means any one of the 6.75% Senior Notes due 2022 issued by
the Borrower in favor of the Senior Noteholders pursuant to the Senior Note
Indenture (2022), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.
 
“Senior Note Indentures” means collectively, the Senior Note Indenture (2016),
the Senior Note Indenture (2020) and the Senior Note Indenture (2022).
 
“Senior Note Indenture (2016)” means the Indenture, dated as of December 30,
2005 by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.
 
“Senior Note Indenture (2020)” means the Indenture, dated as of February 9, 2010
by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.
 
“Senior Note Indenture (2022)” means the Indenture, dated as of October 4, 2010
by and among the Borrower and the Senior Noteholders, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.
 
“Senior Noteholder” means any one of the holders from time to time of the Senior
Notes.
 
“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
 
“Special Charges” means, for any period, for the Consolidated Parties on a
consolidated basis, all charges, costs or expenses of the Consolidated Parties
related to any of the following:
 
(a)            cash litigation charges incurred by the Consolidated Parties;
provided, that such amount shall not exceed an aggregate amount of $10,000,000
during the term of this Credit Agreement and any such amounts in excess of
$10,000,000 shall not be included in the determination of the Special Charges
Adjustment for any period;
 
 
28

--------------------------------------------------------------------------------

 
 
(b)            non-cash charges associated solely with respect to the write-down
of the value of accounts due to straight-line rent;
 
(c)            other than as set forth in clause (b) immediately above,
additional non-cash charges associated with the write-down of the value of
accounts and/or notes receivable of the Consolidated Parties; provided, that
such amount shall not exceed an aggregate amount of $20,000,000 during the term
of this Credit Agreement and any such amounts in excess of $20,000,000 shall not
be included in the determination of the Special Charges Adjustment for any
period;
 
(d)            non-cash charges related to preferred stock redemptions and
non-cash compensation expenses relating to restricted stock awards, stock
options or similar equity based compensation awards;
 
(e)            non-cash charges incurred by the Consolidated Parties in
association with the write-down of the value of any real properties;
 
(f)            to the extent applicable, the satisfaction of outstanding
unamortized loan fees with respect to the Existing Credit Facility;
 
(g)            any other non-cash charges associated with the sale or settlement
by any Consolidated Party of any Swap Contract; and
 
(h)            charges related to acquisition deal related costs.
 
“Special Charges Adjustment” means, for any period, the amount which has been
deducted for or in connection with any Special Charges (without duplication
among such items or items taken into account for previous period) in the
determination of net income for the applicable period for which a given
Consolidated EBITDA calculation has been performed.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Subsidiary of the Borrower other than the
Unrestricted Subsidiaries.
 
 
29

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantor Joinder Agreement” means a joinder agreement in the form
of Exhibit E to be executed by each new Subsidiary of the Borrower that is
required to become a Subsidiary Guarantor in accordance with Section 6.15(a)
hereof.
 
“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
 
 
30

--------------------------------------------------------------------------------

 
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).
 
“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans, and with respect
to each Lender, the commitment of such Lender to purchase participation
interests in Swing Line Loans.
 
“Swing Line Committed Amount” has the meaning provided in Section 2.01(c).
 
“Swing Line Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.
 
“Swing Line Loans” has the meaning provided in Section 2.01(c).
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
 
“Tenant” means any Person who is a lessee with respect to any lease held by a
Consolidated Party as lessor or as an assignee of the lessor thereunder.
 
“Termination Date” means August 17, 2015.
 
“Threshold Amount” means (a) for any provision relating to the Borrower,
$10,000,000 and (b) for any provision relating to any Credit Party (other than
the Borrower) or other Subsidiaries $5,000,000.
 
“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Loan.
 
“Unconsolidated Affiliates” means an affiliate of the Borrower whose financial
statements are not required to be consolidated with the financial statements of
the Borrower in accordance with GAAP.
 
“Unencumbered Asset Value” means the sum of the following, without
duplication:  (a) the quotient of (1) Unencumbered Net Revenue for the prior
fiscal quarter, minus the Unencumbered Net Revenue attributable to each
Unencumbered Property sold or otherwise disposed of during such most recently
ended quarter, minus the Unencumbered Net Revenue from any Unencumbered Property
acquired during the prior fiscal quarter, multiplied by four, divided by (2) the
Capitalization Rate plus (b) the acquisition cost of each Unencumbered Property
acquired during the prior fiscal quarter plus (c) the book value of unencumbered
Mortgage Loans; provided, that when calculating the Unencumbered Asset Value,
the aggregate occupancy of all Unencumbered Properties contributing to the
Unencumbered Asset Value, reported as of the last day of the most recently ended
fiscal quarter period of the Borrower, shall be at least 78% of in-service beds.
 
 
31

--------------------------------------------------------------------------------

 
 
“Unencumbered Net Revenue” means, for any period, Net Revenue from all
Unencumbered Properties.
 
“Unencumbered Property” means, for any Real Property Asset, the following
criteria:
 
(a)           to the best of Borrower’s knowledge, does not have any title,
survey, environmental, condemnation or condemnation proceedings, or other
defects that would give rise to a materially adverse effect as to the value, use
of or ability to sell or finance such property;
 
(b)           is not subject to a Negative Pledge or encumbered by a mortgage,
deed of trust, lien, pledge, encumbrance or other security interest, in each
case, to secure Funded Debt, other than the Braswell Indebtedness;
 
(c)           100% owned in fee simple absolute or with a leasehold interest or
similar arrangement providing the right to occupy Real Property Asset pursuant
to an Eligible Ground Lease, in either case, by the Borrower or a direct or
indirect Subsidiary of the Borrower;
 
(d)           shall be located in the United States;
 
(e)           is occupied or available for occupancy (subject to final tenant
improvements);
 
(f)           is leased to a third party Tenant and operated by a third party
operator;
 
(g)           the Tenant at such facility is not delinquent sixty (60) days or
more in rent payments.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
 
“United States” or “U.S.” means the United States of America.
 
“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).
 
“Unrestricted Subsidiaries” means the “Unrestricted Subsidiaries” as such term
is defined from time to time in the Senior Note Indentures; provided, that to
the extent the Senior Note Indentures are, for any reason, both terminated, the
term “Unrestricted Subsidiaries” shall, for the remainder of the term of this
Agreement, have the meaning assigned to such term in the Senior Note Indentures
immediately prior to the termination thereof.
 
 
32

--------------------------------------------------------------------------------

 
 
“Unused Fee” has the meaning given such term in Section 2.09(a).
 
“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.
 
1.02           Interpretive Provisions.
 
With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:
 
(a)            The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)            (i)           The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Credit Document shall
refer to such Credit Document as a whole and not to any particular provision
thereof.
 
(ii)           Unless otherwise provided or required by context, Article,
Section, Exhibit and Schedule references are to the Credit Document in which
such reference appears.
 
(iii)           The term “including” is by way of example and not limitation.
 
(iv)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(d)            Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.
 
1.03           Accounting Terms.
 
(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
except as otherwise specifically prescribed herein.
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           The Borrower will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a).  If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.
 
(c)           Determinations of the calculation of and compliance with the
financial covenants set forth in Section 6.12(d), (f) and (g) hereunder shall be
made on a Pro Forma Basis.
 
1.04           Rounding.
 
Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
 
1.05           References to Agreements and Laws.
 
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
 
1.06           Times of Day.
 
Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.07           Letter of Credit Amounts.
 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE II
COMMITMENTS AND EXTENSION OF CREDITS
 
2.01           Commitments.
 
Subject to the terms and conditions set forth herein:
 
(a)           Revolving Loans.  During the Commitment Period, each Lender
severally agrees to make revolving credit loans (the “Revolving Loans”) to the
Borrower on any Business Day; provided, that after giving effect to any such
Revolving Loan, (i) with regard to the Lenders collectively, the aggregate
outstanding principal amount of Revolving Obligations shall not exceed the
lesser of (x) FOUR HUNDRED SEVENTY FIVE MILLION DOLLARS ($475,000,000) (the
“Aggregate Revolving Committed Amount”) and (y) the Availability Amount for such
date and (ii) with regard to each Lender individually, such Lender’s Revolving
Commitment Percentage of Revolving Obligations shall not exceed its respective
Revolving Committed Amount.  Revolving Loans may consist of Base Rate Loans,
Eurodollar Loans, or a combination thereof, as provided herein, and may be
repaid and reborrowed in accordance with the provisions hereof.
 
(b)           Letters of Credit.  During the Commitment Period, (i) the L/C
Issuer, in reliance upon the commitments of the Lenders set forth herein, agrees
(A) to issue Letters of Credit for the account of Borrower on any Business Day,
(B) to amend or renew Letters of Credit previously issued hereunder, and (C) to
honor drafts under Letters of Credit; and (ii) the Lenders severally agree to
purchase from the L/C Issuer a participation interest in the Letters of Credit
issued hereunder in an amount equal to such Lender’s Revolving Commitment
Percentage thereof; provided, that (A) the aggregate principal amount of L/C
Obligations shall not exceed an amount equal to FORTY MILLION DOLLARS
($40,000,000) (as such amount may be adjusted in accordance with the provisions
hereof, the “L/C Committed Amount”), (B) with regard to the Lenders
collectively, the aggregate principal amount of Revolving Obligations shall not
exceed the lesser of (x) the Aggregate Revolving Committed Amount and (y) the
Availability Amount for such date, and (C) with regard to each Lender
individually, such Lender’s Revolving Commitment Percentage of Revolving
Obligations shall not exceed its respective Revolving Committed Amount.  Subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
 
 
35

--------------------------------------------------------------------------------

 
 
(c)           Swing Line Loans.  During the Commitment Period, the Swing Line
Lender shall make revolving credit loans (the “Swing Line Loans”) to the
Borrower on any Business Day; provided, that (i) the aggregate principal amount
of Swing Line Loans shall not exceed an amount equal to FORTY MILLION DOLLARS
($40,000,000) (as such amount may be adjusted in accordance with the provisions
hereof, the “Swing Line Committed Amount”), (ii) with respect to the Lenders
collectively, the aggregate principal amount of Revolving Obligations shall not
exceed the lesser of (x) the Aggregate Revolving Committed Amount and (y) the
Availability Amount on such date, and (iii) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Swing Line Loans shall be Daily Floating Eurodollar Rate Loans, and may
be repaid and reborrowed in accordance with the provisions hereof.  Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
participation interest in such Swing Line Loan in an amount equal to the product
of such Lender’s Revolving Commitment Percentage thereof.  No Swing Line Loan
shall remain outstanding for longer than five (5) Business
Days.  Notwithstanding anything herein to the contrary, the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if any Lender is
at that time a Defaulting Lender, unless the Swing Line Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Swing Line Lender (in its sole discretion) with the Borrower or such Defaulting
Lender to eliminate the Swing Line Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Swing Line Loan then proposed to be
made or all Swing Line Loans as to which the Swing Line Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion.
 
(d)           Increase in Revolving Commitments.  Subject to the terms and
conditions set forth herein, the Borrower may, at any time during the period
commencing as of the Closing Date and ending as of the Termination Date, upon
written notice to the Administrative Agent, cause an increase in the Aggregate
Revolving Committed Amount by up to ONE HUNDRED TWENTY FIVE MILLION DOLLARS
($125,000,000) (to an aggregate amount not more than SIX HUNDRED MILLION DOLLARS
($600,000,000)); provided, that such increase shall be conditioned and effective
upon the satisfaction of the following conditions:
 
  (i)            the Borrower shall obtain (whether through the Arranger or
otherwise) commitments for the amount of the increase from existing Lenders or
other commercial banks or financial institutions reasonably acceptable to the
Administrative Agent, which other commercial banks and financial institutions
shall join in this Credit Agreement as Lenders by a Lender Joinder Agreement
substantially in the form of Exhibit F attached hereto or other arrangement
reasonably acceptable to the Administrative Agent (it being understood that in
no case shall any Lender be required to increase its Revolving Commitment
without its written consent);
 
  (ii)            unless otherwise agreed to by the Administrative Agent and the
Borrower, any such increase shall be in a minimum aggregate principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount, if less);
 
 
36

--------------------------------------------------------------------------------

 
 
  (iii)            if any Revolving Loans are outstanding at the time of any
such increase, the Borrower shall make such payments and adjustments on the
Revolving Loans (including payment of any break-funding amounts owing under
Section 3.05) as may be necessary to give effect to the revised commitment
percentages and commitment amounts;
 
  (iv)            the Borrower shall pay to the Administrative Agent and the
Arranger all fees required under the Engagement Letter due in connection with
the syndication of the increase in the Revolving Committed Amount;
 
  (v)            the Borrower shall have executed any new or amended and
restated Notes (to the extent requested by the Lenders) to reflect the revised
commitment amounts; and
 
 (vi)            the conditions to the making of a Revolving Loan set forth in
Section 4.02 shall be satisfied.
 
In connection with any such increase in the Revolving Commitments, Schedule 2.01
shall be revised to reflect the modified commitments and commitment percentages
of the Lenders, and the Borrower shall provide supporting corporate resolutions,
legal opinions, promissory notes and other items as may be reasonably requested
by the Administrative Agent and the Lenders in connection therewith.  The
Borrower shall not be permitted to cause more than four (4) increases in the
Aggregate Revolving Committed Amount following the Closing Date.
 
2.02           Borrowings, Conversions and Continuations.
 
(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) with respect to Eurodollar Loans, three (3) Business
Days prior to, or (ii) with respect to Base Rate Loans, on the requested date
of, the requested date of any Borrowing, conversion or continuation.  Each
telephonic notice pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing, conversion or
continuation shall be in a principal amount of (i) with respect to Eurodollar
Loans, $1,000,000 or a whole multiple of $1,000,000 in excess thereof or (ii)
with respect to Base Rate Loans, $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the applicable request is with respect to Revolving Loans, (ii)
whether such request is for a Borrowing, conversion, or continuation, (ii) the
requested date of such Borrowing, conversion or continuation (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed, converted or continued, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans.  Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Loans in any Loan Notice, but fails to specify an Interest Period,
the Interest Period will be deemed to be one month.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Revolving Commitment Percentage
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Extension of Credit, Section 4.01), the Administrative Agent shall
make all funds so received available to the party referenced in the applicable
Loan Notice in like funds as received by the Administrative Agent either by
(i) crediting the account of the applicable party on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Loan Notice with respect to such Borrowing is given by the
Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings, second, to the payment in full of any such Swing Line
Loans, and third, to the party identified in the applicable Loan Notice as
provided above.
 
(c)           Except as otherwise provided herein, without the consent of the
Required Lenders, (i) a Eurodollar Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Loan and (ii) any
conversion into, or continuation as, a Eurodollar Loan may be made only if the
conditions to Extension of Credits in Section 4.02 have been satisfied.  During
the existence of a Default or Event of Default, (i) no Loan may be requested as,
converted to or continued as a Eurodollar Loan and (ii) at the request of the
Required Lenders, any outstanding Eurodollar Loan shall be converted immediately
to a Base Rate Loan.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Loans upon determination of such interest rate.  The determination of
the Eurodollar Rate by the Administrative Agent shall be conclusive in the
absence of manifest error.  At any time that Base Rate Loans are outstanding,
the Administrative Agent shall notify the Borrower and the Lenders of any change
in Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
 
(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five (5) Interest Periods in effect with respect to
Loans.
 
 
38

--------------------------------------------------------------------------------

 
 
2.03           Additional Provisions with respect to Letters of Credit.
 
(a)           Obligation to Issue or Amend.
 
(i)            The L/C Issuer shall not issue any Letter of Credit if:
 
(A)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or
 
(B)           such Letter of Credit is in an initial amount less than $50,000,
is to be denominated in a currency other than Dollars or is not a standby letter
of credit.
 
(ii)            The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and that the L/C Issuer in good faith deems material to it;
 
(B)           the expiry date of such requested Letter of Credit would occur
more than twelve (12) months after the date of issuance or last renewal, unless
the Required Lenders have approved such expiry date;
 
(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date;
 
(D)           one or more applicable conditions contained in Section 4.02 shall
not then be satisfied and the L/C Issuer shall have received written notice
thereof from any Lender or any Credit Party at least one Business Day prior to
the requested date of issuance of such Letter of Credit;
 
(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
 
 
39

--------------------------------------------------------------------------------

 
 
(F)           the Revolving Commitments have been terminated pursuant to Article
VIII.
 
(iii)            The L/C Issuer shall be under no obligation to amend any Letter
of Credit if:
 
(A)           the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof; or
 
(B)           the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
 
(iv)            The L/C Issuer shall not amend any Letter of Credit if:
 
(A)           one or more applicable conditions contained in Section 4.02 shall
not then be satisfied and the L/C Issuer shall have received written notice
thereof from any Lender or any Credit Party at least one Business Day prior to
the requested date of amendment of such Letter of Credit; or
 
(B)           the Revolving Commitments have been terminated pursuant to Article
VIII.
 
(b)           Procedures for Issuance and Amendment.
 
(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.
 
 
40

--------------------------------------------------------------------------------

 
 
(ii)            Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Person or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Revolving Commitment Percentage of such Letter of Credit.
 
(iii)            Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)            Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  Not later than
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Revolving Commitment Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, the amount of the unutilized portion of the
Aggregate Revolving Commitments or the conditions set forth in
Section 4.02.  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided, that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
 
41

--------------------------------------------------------------------------------

 
 
(ii)            Each Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Revolving Commitment Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 
(iii)            With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans for any reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
 
(iv)            Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Revolving
Commitment Percentage of such amount shall be solely for the account of the L/C
Issuer.
 
(v)            Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 4.02, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)            If any Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
 
 
42

--------------------------------------------------------------------------------

 
 
(d)           Repayment of Participations.
 
(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Credit Party or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Revolving Commitment Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.
 
(ii)            If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.
 
(e)           Obligations Absolute.  The obligations of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement, any other Credit Document or any other agreement or
instrument relating thereto;
 
(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
 
43

--------------------------------------------------------------------------------

 
 
(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
any Agent-Related Person nor any of the correspondents, participants or
assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
 
44

--------------------------------------------------------------------------------

 
 
(g)            Cash Collateral.  Upon the request of the Administrative Agent or
the Required Lenders, (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be).  For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  Each Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts with the Administrative Agent.
 
(h)           Applicability of ISP98.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.
 
(i)           Letter of Credit Fees.  The Borrower shall pay Letter of Credit
fees as set forth in Section 2.09.
 
(j)            Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.
 
2.04           Additional Provisions with respect to Swing Line Loans.
 
(a)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Promptly after receipt by the
Swing Line Lender of any telephonic Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Loan Notice and, if not, the Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in this Article II, or (B) that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Loan Notice, make the amount of its Swing Line Loan available to the Borrower by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)               Refinancing.
 
(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Revolving Loan that is a Base Rate Loan in an amount equal to such
Lender’s Revolving Commitment Percentage of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, the unutilized
portion of the Aggregate Commitments or the conditions set forth in
Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Revolving
Commitment Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 2:00 p.m.
on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(b)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
(ii)            If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the
request for Revolving Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(b)(i) shall be deemed payment in respect of such
participation.
 
(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(b) by the
time specified in Section 2.04(b)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
 
 
46

--------------------------------------------------------------------------------

 
 
(iv)           Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, (C) non-compliance with the
conditions set forth in Section 4.02, or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing.  No such purchase or
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
 
(c)              Repayment of Participations.
 
(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Revolving Commitment Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
 
(ii)            If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.
 
(d)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower (by delivery of an invoice or
other notice to the Borrower) for interest on the Swing Line Loans.  Until each
Lender funds its Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Revolving Commitment Percentage of any
Swing Line Loan, interest in respect thereof shall be solely for the account of
the Swing Line Lender.
 
(e)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
 
47

--------------------------------------------------------------------------------

 
 
2.05            Repayment of Loans.
 
    (a)           Revolving Loans.  The Borrower shall repay to the Lenders on
the Termination Date the aggregate principal amount of Revolving Loans
outstanding on such date.
 
    (b)           Swing Line Loans.  The Borrower shall repay each Swing Line
Loan on the earliest to occur of (i) the date five (5) Business Days after such
Loan is made and (ii) the Termination Date.
 
2.06            Prepayments.
 
(a)           Voluntary Prepayments.  The Loans may be repaid in whole or in
part without premium or penalty (except, in the case of Loans other than Base
Rate Loans, amounts payable pursuant to Section 3.05); provided, that (i) notice
thereof must be received by 11:00 a.m. by the Administrative Agent (A) at least
three (3) Business Days prior to the date of prepayment of Eurodollar Loans, and
(B) on the Business Day prior to the date of prepayment of Base Rate Loans, and
(ii) any such prepayment shall be in a minimum principal amount of $1,000,000
and integral multiples of $1,000,000 in excess thereof, in the case of
Eurodollar Loans, and a minimum principal amount of $500,000 and integral
multiples of $100,000 in excess thereof, in the case of Base Rate Loans, or, in
each case, the entire principal amount thereof, if less.  Each such notice of
voluntary repayment hereunder shall be irrevocable and shall specify the date
and amount of prepayment and the Loans and Types of Loans which are to be
prepaid.  The Administrative Agent will give prompt notice to the applicable
Lenders of any prepayment on the Loans and the Lender’s interest
therein.  Prepayments of Eurodollar Loans hereunder shall be accompanied by
accrued interest thereon and breakage amounts, if any, under Section 3.05.
 
    (b)           Mandatory Prepayments.  If at any time (A) the Outstanding
Amount of Revolving Obligations shall exceed the lesser of (x) the Aggregate
Revolving Committed Amount and (y) the Availability Amount for such date, (B)
the Outstanding Amount of L/C Obligations shall exceed the L/C Committed Amount,
(C) the Outstanding Amount of Swing Line Loans shall exceed the Swing Line
Committed Amount, immediate prepayment will be made on the Revolving Loans
and/or to provide Cash Collateral to the L/C Obligations in an amount equal to
such excess; provided, however, that Cash Collateral will not be provided to the
L/C Obligations hereunder until the Revolving Loans and Swing Line Loans have
been paid in full.
 
    (c)           Application.  Within each Loan, prepayments will be applied
first to Base Rate Loans, then to Eurodollar Loans in direct order of Interest
Period maturities.  In addition:
 
(i)            Voluntary Prepayments.  Voluntary prepayments shall be applied as
specified by the Borrower.  Voluntary prepayments on the Revolving Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective interests therein.
 
(ii)            Mandatory Prepayments.  Mandatory prepayments on the Revolving
Obligations will be paid by the Administrative Agent to the Lenders ratably in
accordance with their respective interests therein; provided, that mandatory
prepayments in respect of the Revolving Commitments under subsection (b) above
shall be applied to the respective Revolving Obligations as appropriate.
 
 
48

--------------------------------------------------------------------------------

 
 
2.07            Termination or Reduction of Commitments.
 
The Commitments hereunder may be permanently reduced in whole or in part by
notice from the Borrower to the Administrative Agent; provided, that (i) any
such notice thereof must be received by 11:00 a.m. at least five (5) Business
Days prior to the date of reduction or termination and any such prepayment shall
be in a minimum principal amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof; and (ii) the Commitments may not be reduced to an
amount less than the Revolving Obligations then outstanding.  The Administrative
Agent will give prompt notice to the Lenders of any such reduction in
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Revolving Commitment Percentage
thereof.  All commitment or other fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.
 
2.08            Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Loan (other than Swing Line Loans) shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Percentage; (ii) each Loan that is a Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Percentage; and (iii)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Daily Floating Eurodollar Rate plus the Applicable Percentage.
 
(b)           If any amount payable by the Borrower under any Credit Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.  Furthermore,
upon the written request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
 
49

--------------------------------------------------------------------------------

 
 
2.09            Fees.
 
(a)           Unused Fee.  From and after the Closing Date, and during such
times in which the Borrower does not have two (2) Investment Grade Ratings (and
clause (a) of the definition of “Applicable Percentage” shall be applicable),
the Borrower agrees to pay the Administrative Agent for the ratable benefit of
the Lenders an unused fee (the “Unused Fee”) for each calendar quarter (or
portion thereof) in an amount equal to (a) 0.35% (or 0.50% to the extent that as
of the beginning of any day, the Outstanding Amount of Revolving Obligations
(excluding the amount of any then-outstanding Swing Line Loans) is less than 50%
of the Aggregate Revolving Commitments), multiplied by (b) the amount by which
the Aggregate Revolving Commitments exceed the sum of the Outstanding Amount of
Revolving Obligations (excluding the amount of any then-outstanding Swing Line
Loans) as of the beginning of such day.  To the extent applicable, the Unused
Fee shall accrue at all times during the Commitment Period (and thereafter so
long as Revolving Obligations shall remain outstanding), including periods
during which the conditions to Extensions of Credit in Section 4.02 may not be
met, and shall be payable quarterly in arrears on the last day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Termination Date (and, if applicable, thereafter on
demand); provided, that, pursuant to Section 2.15(a)(iii), (i) no Unused Fee
shall accrue on the Commitment of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (ii) any Unused Fee accrued with respect to the
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender.  The
Administrative Agent shall distribute the Unused Fee to the Lenders pro rata in
accordance with the respective Revolving Commitments of the Lenders.
 
(b)           Facility Fee.  From and after the Closing Date, and during such
times in which the Borrower has at least two (2) Investment Grade Ratings (and
clause (b) of the definition of “Applicable Percentage” shall be applicable),
the Borrower agrees to pay to the Administrative Agent for the ratable benefit
of the Lenders, a facility fee at a per annum rate equal to the Applicable
Percentage times the actual daily amount of the Aggregate Revolving Committed
Amount (as such amount may be reduced pursuant to Section 2.07 above),
regardless of usage, or, if the Aggregate Revolving Commitments have terminated,
on the outstanding amount of all Revolving Loans, Swing Line Loans and L/C
Obligations, (the “Facility Fee” and collectively, for all the Lenders, the
“Facility Fees”).  To the extent applicable, the Facility Fee shall accrue at
all times during the Commitment Period (and thereafter so long as Revolving
Obligations shall remain outstanding), including periods during which the
conditions to Extensions of Credit in Section 4.02 may not be met, and shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Termination Date (and, if applicable, thereafter on demand);
provided, that, pursuant to Section 2.15(a)(iii), (i) no Facility Fee shall
accrue on the Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (ii) any Facility Fee accrued with respect to the
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender.  The
Administrative Agent shall distribute the Facility Fee to the Lenders pro rata
in accordance with the respective Revolving Commitments of the Lenders.
 
 
50

--------------------------------------------------------------------------------

 
 
(c)           Upfront and Other Fees.  The Borrower agrees to pay to the
Administrative Agent for the benefit of the Lenders the upfront and other fees
provided in the Engagement Letter.
 
(d)           Letter of Credit Fees.
 
(i)            Letter of Credit Fee.  In consideration of the L/C Commitment
hereunder, the Borrower agrees to pay to the Administrative Agent for the
ratable benefit of the Lenders an annual fee (the “Letter of Credit Fee”) with
respect to each Letter of Credit issued hereunder equal to (A) the Applicable
Percentage per annum multiplied by (B) the average daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letters of Credit) from the date of issuance
to the date of expiration.  The Letter of Credit Fee shall be computed on a
quarterly basis in arrears and shall be payable quarterly in arrears on the
first Business Day after the end of each March, June, September and December,
commencing on the first such date to occur after the Closing Date, and on the
Letter of Credit Expiration Date (and, if applicable, thereafter on demand);
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Revolving Commitment Percentage allocable to
such Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such
fee, if any, payable to the L/C Issuer for its own account.
 
(ii)           L/C Issuer Fees.  In addition to the Letter of Credit Fee, the
Borrower agrees to pay to the L/C Issuer for its own account without sharing by
the other Lenders (A) with the issuance of each such Letter of Credit, a
fronting fee of one eighth of one percent (0.125%) per annum on the maximum
amount available to be drawn under Letters of Credit issued by it from the date
of issuance to the date of expiration, and (B) upon the issuance, amendment,
negotiation, transfer and/or conversion of any Letters of Credit or any other
action or circumstance requiring administrative action on the part of the L/C
Issuer with respect thereto, customary charges of the L/C Issuer with respect
thereto (collectively, the “L/C Issuer Fees”).
 
(e)           Administrative Agent’s Fees.  The Borrower agrees to pay the
Administrative Agent such fees as provided in the Engagement Letter or as may be
otherwise agreed by the Administrative Agent and the Borrower from time to time.
 
(f)            Other Fees.
 
(i)          The Borrower shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Engagement Letter.  Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
 
 
51

--------------------------------------------------------------------------------

 
 
 (ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10            Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)           All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided, that any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.
 
    (b)          If, as a result of any restatement of or other adjustment to
the financial statements of the Credit Parties or for any other reason related
to the finances of the Credit Parties, any Credit Party or the Lenders determine
that (i) the Consolidated Leverage Ratio as calculated by the Credit Parties as
of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Credit Parties shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.  The
Credit Parties obligations under this paragraph shall survive the termination of
the Aggregate Revolving Committed Amount and shall survive for one (1) year
following the repayment of all other Obligations hereunder.
 
2.11            Payments Generally.
 
(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the Lenders to which such payment is owed, at the Administrative Agent’s Office
in Dollars and in immediately available funds not later than 2:00 p.m. on the
date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Revolving Commitment Percentage (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the immediately succeeding Business
Day and any applicable interest or fee shall continue to accrue.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)           Subject to the definition of “Interest Period,” if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(c)           Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date (or in the case of any Base Rate Loan, prior to 12:00
(Noon) on the date of such Borrowing) any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto.  If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:
 
 (i)            if the Borrower fails to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
 
 (ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing.  If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
 
 
53

--------------------------------------------------------------------------------

 
 
    (d)          If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(e)           The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, nor relieve Borrower from
any obligations hereunder to the Lenders which fulfill such obligations and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.
 
(f)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(g)           If at any time insufficient funds are received by or are available
to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward costs and expenses (including Attorney Costs and amounts
payable under Article III) incurred by the Administrative Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward repayment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.
 
2.12            Sharing of Payments.
 
If any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by the Swing Line Lender to outstanding Swing Line Loans),
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, but excluding any payments made to a Lender in error
by the Administrative Agent (which such payments shall be returned by the Lender
to the Administrative Agent immediately upon such Lender’s obtaining knowledge
that such payment was made in error)) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in L/C Obligations or Swing Line Loans held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that (i) if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (A) the amount of such paying Lender’s required repayment
to (B) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon and (ii) the provisions of
this Section shall not be construed to apply to (A) any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 2.14, or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to any Credit Party or any Subsidiary
thereof (as to which the provisions of this Section shall apply).  The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Credit Agreement with respect to the portion of
the Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Obligations purchased.
 
 
54

--------------------------------------------------------------------------------

 
 
2.13            Evidence of Debt.
 
    (a)           The Extension of Credits made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extension of Credits made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  The
Borrower shall execute and deliver to the Administrative Agent a Note for each
Lender, requesting a Note, which Note shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
 
(b)           In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
 
 
55

--------------------------------------------------------------------------------

 
 
2.14           Cash Collateral.
 
   (a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
 
   (b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
   (c)           Application.  Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this Section
2.14 or Sections 2.03, 2.04, 2.06, 2.15 or 8.02 in respect of Letters of Credit
or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
 
   (d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.07(b))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
 
 
56

--------------------------------------------------------------------------------

 
 
2.15            Defaulting Lenders.
 
    (a)           Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
 
(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.
 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.09), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
 
 
57

--------------------------------------------------------------------------------

 
 
(iii)           Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any Unused Fee pursuant to Section 2.09(a) or Facility Fee pursuant
to Section 2.09(b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.09(d)(i).
 
(iv)           Reallocation of Revolving Commitment Percentage to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Revolving Commitment Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender.
 
   (b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Revolving
Commitment Percentage (without giving effect to Section 2.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
 
58

--------------------------------------------------------------------------------

 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01            Taxes.
 
(a)           Any and all payments by any Credit Party to or for the account of
the Administrative Agent or any Lender under any Credit Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise and excise taxes imposed on it (in lieu of net
income taxes), as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent’s or such Lender’s having executed, delivered or performed
its obligations or received a payment under, or enforced, this Credit Agreement
or any other Credit Document) (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”).  If any Credit Party
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Credit Document to the Administrative Agent or any Lender, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Credit Party shall make such deductions, (iii) such Credit Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within thirty (30) days
after the date of such payment, such Credit Party shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.
 
(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes or charges or similar levies which
arise from any payment made under any Credit Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Credit Document (hereinafter referred to as “Other Taxes”).  For the
avoidance of doubt, “Other Taxes” shall not include any taxes assessed on the
net or gross income of a taxpayer, regardless of whether such taxes are
designated excise or property taxes.
 
(c)           If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Credit Document to
the Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
 
 
59

--------------------------------------------------------------------------------

 
 
(d)           The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) that are paid by the Administrative Agent and such Lender and that
are the responsibility of the Borrower, (ii) amounts payable under
Section 3.01(c) and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Payment under this
subsection (d) shall be made within thirty (30) days after the date the Lender
or the Administrative Agent makes a written demand therefor.
 
3.02            Illegality.
 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.  Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
 
3.03            Inability to Determine Rates.
 
If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
 
 
60

--------------------------------------------------------------------------------

 
 
3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans.

 
(a)           If any Lender determines that as a result of any Change in Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Loans or (as the case may be) issuing or participating in Letters of Credit, or
a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this subsection (a) any
such increased costs or reduction in amount resulting from (i) Taxes or Other
Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements contemplated by Section 3.04(c)), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.
 
(b)           If any Lender determines that any Change in Law regarding capital
adequacy or liquidity requirements, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies (and
the policies of such Lender’s holding company) with respect to capital adequacy
and such Lender’s desired return on capital), then from time to time upon demand
of such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.
 
(c)           The Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided, the Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.
 
 
61

--------------------------------------------------------------------------------

 
 
3.05            Funding Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)            any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)            any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Base Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded.
 
3.06            Matters Applicable to all Requests for Compensation.
 
    (a)            A certificate of the Administrative Agent or any Lender
claiming compensation under this Article III and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
 
    (b)            Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04, the Borrower may replace such Lender in accordance with
Section 10.16.
 
3.07            Survival.
 
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.
 
 
62

--------------------------------------------------------------------------------

 
 
ARTICLE IV
CONDITIONS PRECEDENT TO EXTENSION OF CREDITS
 
The obligation of each Lender to make Extensions of Credit hereunder is subject
to satisfaction of the following conditions precedent:
 
4.01            Conditions to Initial Extensions of Credit.
 
The obligation of the Lenders to make the initial Extension of Credit hereunder
is subject to the satisfaction of such of the following conditions in all
material respects on or prior to the Closing Date as shall not have been
expressly waived in writing by the Administrative Agent and Lenders.
 
(a)             Credit Documents, Organization Documents, Etc.  The
Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Credit
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:
 
(i)             executed counterparts of this Credit Agreement and the other
Credit Documents;
 
(ii)             a Note executed by the Borrower in favor of each Lender
requesting a Note;
 
(iii)           copies of the Organization Documents of each Credit Party (not
included in (iv) below) certified to be true and complete as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date;
 
(iv)           with respect to the Credit Parties that were credit parties or
subsidiary guarantors under the Existing Credit Facility, a certificate by a
secretary or assistant secretary of such Credit Parties that the Organization
Documents delivered to the Administrative Agent in connection with the Existing
Credit Facility are still in full force and effect and have not been amended,
restated, replaced or otherwise modified since the closing of the Existing
Credit Facility;
 
(v)            such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Credit Agreement and the other
Credit Documents to which such Credit Party is a party; and
 
(vi)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in the jurisdiction of their incorporation or organization.
 
 
63

--------------------------------------------------------------------------------

 
 
(b)           Opinions of Counsel.  The Administrative Agent shall have
received, in each case dated as of the Closing Date and in form and substance
reasonably satisfactory to the Administrative Agent a legal opinion of (i) Dewey
& LeBoeuf LLP, special New York and Delaware counsel for the Credit Parties and
(ii) special local counsel for the Credit Parties for the states of Maryland and
Ohio, in each case addressed to the Administrative Agent, its counsel and the
Lenders.
 
(c)           Officer’s Certificates.  The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, in a form satisfactory to the Administrative
Agent, stating that (i) each Credit Party is in compliance with all existing
financial obligations (whether pursuant to the terms and conditions of this
Credit Agreement or otherwise), (ii) all governmental, shareholder and third
party consents and approvals, if any, with respect to the Credit Documents and
the transactions contemplated thereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any
Consolidated Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could have a Material Adverse
Effect, (iv) immediately prior to and following the transactions contemplated
herein, each of the Credit Parties shall be Solvent, and (v) immediately after
the execution of this Credit Agreement and the other Credit Documents, (A) no
Default or Event of Default exists and (B) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects.
 
(d)           Opening Borrowing Base Certificate.  Receipt by the Administrative
Agent of a Borrowing Base Certificate as of the Closing Date, substantially in
the form of Exhibit C-2, duly completed and executed by a Responsible Officer of
the Borrower.
 
(e)           Financial Statements.  Receipt by the Administrative Agent and the
Lenders of (i) pro forma projections of financial statements (balance sheet,
income and cash flows) for each of the fiscal years of the Consolidated Parties
through December 31, 2015 and (ii) such other information relating to the
Consolidated Parties as the Administrative Agent may reasonably require in
connection with the structuring and syndication of credit facilities of the type
described herein.
 
(f)            Opening Compliance Certificate.  Receipt by the Administrative
Agent of a Compliance Certificate as of the Closing Date signed by a Responsible
Officer of the Borrower and including (i) pro forma calculations for the current
fiscal quarter based on the amounts set forth in the unaudited financial
statements for the fiscal quarter ending June 30, 2011 and taking into account
any Extension of Credit made or requested hereunder as of such date and (ii) pro
forma calculations of all financial covenants contained herein for each of the
following four (4) fiscal quarters (based on the projections set forth in the
materials delivered pursuant to clause (e) of this Section 4.01).
 
 
64

--------------------------------------------------------------------------------

 
 
(g)           Consents/Approvals.  The Credit Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (i) any applicable Law or (ii) any agreement, document or
instrument to which any Credit Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Credit Party to
fulfill its respective obligations under the Credit Documents to which it is a
party.
 
(h)           Material Adverse Change.  No material adverse change shall have
occurred since December 31, 2010 in the condition (financial or otherwise),
business, assets, operations, management or prospects of the Borrower and its
Consolidated Subsidiaries, taken as a whole.
 
(i)            Litigation.  There shall not exist any pending or threatened
action, suit, investigation or proceeding against any Credit Party or any of
their Affiliates that could reasonably be expected to have a Material Adverse
Effect or could otherwise materially and adversely effect the transactions set
forth herein or contemplated hereby.
 
(j)            Repayment of Existing Credit Agreement.  Receipt by the
Administrative Agent of satisfactory evidence that the Existing Credit Agreement
has been simultaneously repaid in full and terminated.
 
(k)           Fees and Expenses.  Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Engagement
Letter.
 
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
 
65

--------------------------------------------------------------------------------

 
 
4.02            Conditions to Extensions of Credit.
 
The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of such of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:
 
(a)           The Administrative Agent shall receive the applicable Request for
Extension of Credit and the conditions set forth in Section 4.01 for the initial
Extension of Credit shall have been met as of the Closing Date;
 
(b)           No Default shall have occurred and be continuing immediately
before the making of such Extension of Credit and no Default shall exist
immediately thereafter;
 
(c)           The representations and warranties of the Borrower made in or
pursuant to the Credit Documents shall be true in all material respects on and
as of the date of such Extension of Credit;
 
(d)           Immediately following the making of such Extension of Credit the
sum of the outstanding principal balance of the Revolving Obligations shall not
exceed the lesser of (i) the Aggregate Revolving Committed Amount and (ii) the
Availability Amount for such date.
 
The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the facts
specified in clauses (b), (c), and (d) of this Section.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
    The Credit Parties represent and warrant, as applicable, to the
Administrative Agent and the Lenders that:
 
5.01            Financial Statements; No Material Adverse Effect.
 
(a)             The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
 
    (b)             The unaudited consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries dated June 30, 2011, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
 
 
66

--------------------------------------------------------------------------------

 
 
(c)           During the period from December 31, 2010, to and including the
Closing Date, there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or Property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.
 
(d)           The financial statements delivered pursuant to Section 6.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 6.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.
 
(e)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
5.02            Corporate Existence and Power.
 
Each of the Credit Parties is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not, in the
aggregate, have a Material Adverse Effect.
 
5.03            Corporate and Governmental Authorization; No Contravention.
 
The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (i) any Contractual Obligation to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law (including Regulation U or Regulation X issued by the FRB).
 
5.04            Binding Effect.
 
This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is a party thereto.  This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is a
party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
 
67

--------------------------------------------------------------------------------

 
 
5.05            Litigation.
 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Credit Parties, threatened at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Credit Party or against any of its properties or revenues that (a) purport
to affect or pertain to this Credit Agreement or any other Credit Document, or
any of the transactions contemplated hereby or (b) either individually or in the
aggregate, can reasonably be expected to be determined adversely, and if so
determined to have a Material Adverse Effect.
 
5.06            Compliance with ERISA.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Responsible Officers of the Credit
Parties, nothing has occurred which would prevent, or cause the loss of, such
qualification.  The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan.
 
(b)           There are no pending or, to the knowledge of the Responsible
Officers of the Credit Parties, threatened claims (other than routine claims for
benefits), actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any ERISA Affiliate or, to the knowledge of
the Responsible Officers of the Credit Parties, any other Person has engaged in
any prohibited transaction or violation of the fiduciary responsibility rules
under ERISA or the Internal Revenue Code with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
 
(c)           (i)           No ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) the Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
 
 
68

--------------------------------------------------------------------------------

 
 
5.07            Environmental Matters.
 
Except as could not reasonably be expected to have a Material Adverse Effect:
 
(a)           To the knowledge of the Responsible Officers of the Borrower, each
of the facilities and real properties owned, leased or operated by any Credit
Party or any Subsidiary (the “Facilities”) and all operations at the Facilities
are in compliance with all applicable Environmental Laws in all material
respects and there is no violation, in any material respect, of any
Environmental Law with respect to the Facilities or the businesses operated by
any Credit Party or any Subsidiary at such time (the “Businesses”), and there
are no conditions relating to the Facilities or the Businesses that are likely
to give rise to liability under any applicable Environmental Laws.
 
(b)           To the knowledge of the Responsible Officers of the Borrower, none
of the Facilities contains, or has previously contained, any Hazardous Materials
at, on or under the Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, applicable
Environmental Laws.
 
(c)           To the knowledge of the Responsible Officers of the Borrower, no
Credit Party nor any Subsidiary has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened.
 
(d)           To the knowledge of the Responsible Officers of the Borrower,
Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities, in each case by or on behalf of any Credit Party or any
Subsidiary in violation of, or in a manner that is likely to give rise to
liability under, any applicable Environmental Law.
 
(e)           To the knowledge of the Responsible Officers of the Borrower, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Credit Party, any Subsidiary, the Facilities or the
Businesses.
 
(f)            To the knowledge of the Responsible Officers of the Borrower,
there has been no release or threat of release of Hazardous Materials at or from
the Facilities, or arising from or related to the operations (including, without
limitation, disposal) of any Credit Party or any Subsidiary in connection with
the Facilities or otherwise in connection with the Businesses, in violation of
or in amounts or in a manner that is likely to give rise to liability under any
applicable Environmental Laws.
 
 
69

--------------------------------------------------------------------------------

 
 
5.08
Margin Regulations; Investment Company Act.

 
    (a)           No Credit Party is engaged or will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock and no
part of the Letters of Credit or proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin stock.
 
    (b)           None of the Credit Parties are (i) required to be registered
as an “investment company” under the Investment Company Act of 1940 or (ii)
subject to regulation under any other Law which limits its ability to incur the
Obligations.
 
5.09            Compliance with Laws.
 
    Each of the Borrower and each of its Subsidiaries is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a  Material Adverse Effect.
 
5.10            Ownership of Property; Liens.
 
Each of the Borrower and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all applicable Real
Property Assets, except for Permitted Liens and such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Set forth on Schedule 5.10 is a list of all Unencumbered
Properties used in the calculation of the Availability Amount (Unencumbered
Asset Value), as such schedule may be updated from time to time pursuant to
Section 6.02. The Property of the Borrower and its Subsidiaries is subject to no
Liens, other than Permitted Liens.
 
5.11            Corporate Structure; Capital Stock, Etc.
 
    Set forth on Schedule 5.11 is a complete and accurate list of each Credit
Party and each Subsidiary of any Credit Party, together with (a) jurisdiction of
organization, (b) number of shares of each class of Capital Stock outstanding,
(c) number and percentage of outstanding shares of each class owned (directly or
indirectly) by any Credit Party or any Subsidiary and (d) U.S. taxpayer
identification number.  Subject to Section 7.03, the Borrower has no equity
Investments in any other Person other than those specifically disclosed on
Schedule 5.11, as such schedule may be updated from time to time pursuant to
Section 6.02.  The outstanding Capital Stock owned by any Credit Party are
validly issued, fully paid and non-assessable and free of any Liens, warrants,
options and rights of others of any kind whatsoever.
 
 
70

--------------------------------------------------------------------------------

 
 
5.12            Labor Matters.
 
    There are no collective bargaining agreements or Multiemployer Plans
covering the employees of the Borrower as of the Closing Date and the Borrower
(a) has not suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five (5) years or (b) to the knowledge of the
Responsible Officers of the Borrower there has not been any potential or pending
strike, walkout or work stoppage.  No unfair labor practice complaint is pending
against the Borrower.
 
5.13            No Default.
 
    Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.14            Solvency.
 
Immediately before and immediately after giving effect to this Agreement, (a)
the Borrower is Solvent and (b) the other Credit Parties are Solvent on a
consolidated basis.
 
5.15            Taxes.
 
The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP.  To the knowledge of the
Responsible Officers of the Borrower, there is no proposed tax assessment
against any Credit Party that would, if made, have a Material Adverse Effect.  
 
5.16            REIT Status.
 
The Borrower is taxed as a “real estate investment trust” within the meaning of
Section 856(a) of the Internal Revenue Code and each of the Credit Parties
(other than the Borrower) are Qualified REIT Subsidiaries.
 
5.17            Insurance.
 
The Real Property Assets of the Borrower and its Subsidiaries are insured, to
Borrower’s knowledge, with financially sound and reputable insurance companies
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates.
 
 
71

--------------------------------------------------------------------------------

 
 
5.18           Intellectual Property; Licenses, Etc.
 
   The Borrower and its Subsidiaries own, or possess the right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except, in each case, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.  To
the knowledge of the Credit Parties, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person except where such infringement could not
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.19           Disclosure.
 
   Each Credit Party has disclosed to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  To each Credit Party’s knowledge,  no report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Credit Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other
Credit Document (in each case, as modified or supplemented by other information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, each Credit Party represents only
that, to each Credit Party’s knowledge, such information was prepared in good
faith based upon assumptions believed to be reasonable at the time, with the
understanding that certain of such information is prepared or provided by each
Credit Party based upon information and assumptions provided to such Credit
Parties by Tenants of such Credit Parties.
 
 
72

--------------------------------------------------------------------------------

 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties, as applicable) that until the Obligations, together with
interest, fees and other obligations hereunder, have been paid in full and the
Revolving Commitments hereunder shall have terminated:
 
6.01            Financial Statements.
 
The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
 
(a)            as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower (or if earlier, the date that
is five (5) days after the reporting date for such information required by the
SEC), a consolidated balance sheet of the Consolidated Parties as at the end of
such fiscal year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by (i) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (ii) an attestation report of such Registered
Public Accounting Firm as to the Borrower’s internal controls pursuant to
Section 404 of Sarbanes-Oxley expressing a conclusion that the Borrower has
maintained effective internal controls over financial reporting based on COSO
criteria; provided, that the Administrative Agent hereby agrees that a Form 10-K
of the Borrower in form similar to that delivered as part of the Audited
Financial Statements shall satisfy the requirements of this Section 6.01(a); and
 
(b)            as soon as available, but in any event within forty-five (45)
days after the end of each of the first three (3) fiscal quarters of each fiscal
year of the Borrower (or if earlier, the date that is five (5) days after the
reporting date for such information required by the SEC), a consolidated balance
sheet of the Consolidated Parties as at the end of such fiscal quarter, and the
related consolidated statements of earnings, shareholders’ equity and cash flows
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Consolidated Parties in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes; provided, that the
Administrative Agent hereby agrees that a Form 10-Q of the Borrower in form
similar to that delivered to the SEC shall satisfy the requirements of this
Section 6.01(b).
 
 
73

--------------------------------------------------------------------------------

 
 
6.02            Certificates; Other Information.
 
The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:
 
(a)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower; which shall include, without
limitation, calculation of the financial covenants set forth in Section 6.12 and
an update of Schedules 5.10 and 5.11, if applicable;
 
(b)            within forty five (45) days after the end of each fiscal quarter,
a Borrowing Base Certificate calculated as of the end of the immediately prior
fiscal quarter, duly completed and executed by a Responsible Officer of the
Borrower; provided, however, the Borrower may, at its option, provide an updated
Borrowing Base Certificate more frequently than quarterly;
 
(c)            within thirty (30) days after the end of each fiscal year of the
Borrower, beginning with the fiscal year ending December 31, 2011, an annual
operating forecast of the Borrower containing, among other things, pro forma
financial statements for the then current fiscal year and updated versions of
the pro forma financial projections delivered in connection with Section 4.01(e)
hereof;
 
(d)            promptly after any request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors by the independent accountants of the Borrower (or the
audit committee of the board of directors of the Borrower) in respect of the
Borrower (and, to the extent any such reports, letters or recommendations are
prepared separately for any one or more of the Credit Parties, such Credit
Party) by independent accountants in connection with the accounts or books of
the Borrower (or such Credit Party) or any audit of the Borrower (or such Credit
Party);
 
(e)            promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Borrower in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters;
 
(f)            promptly upon receipt thereof, a copy of any other report or
“management letter” submitted by independent accountants to the Borrower in
connection with any annual, interim or special audit of the books of the
Borrower;
 
 
74

--------------------------------------------------------------------------------

 
 
(g)            promptly upon any Responsible Officer of the Borrower becoming
aware thereof, notice of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect and (iii) any other Default or
Event of Default;
 
(h)            within ten (10) days upon any Responsible Officer of the Borrower
becoming aware thereof, reports detailing income or expenses of any assets
directly owned or operated, or which will be included on the balance sheet for
purposes of FIN 46, other than as previously disclosed in the Borrower’s Form
10-K, 10-Q or any other publicly available information;
 
(i)             promptly, such additional information regarding the business,
financial or corporate affairs of the Credit Parties, or compliance with the
terms of the Credit Documents, as the Administrative Agent or any Lender
(through the Administrative Agent) may from time to time reasonably request; and
 
(j)             promptly upon any announcement by Moody’s, S&P or Fitch of any
change or possible change in a Debt Rating.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), or (d) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted by the Administrative Agent (on the
Borrower’s behalf) on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender (through the Administrative
Agent) that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender (through the Administrative Agent) and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender (through the Administrative Agent) of the posting of any such documents
(each Lender to which delivery of such documents shall be made by posting to any
such website shall have been given access to such website on or prior to the
date of such posting) and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower or the other Credit Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
 
75

--------------------------------------------------------------------------------

 
 
The Borrower hereby acknowledges that (x) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (y) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby further agrees that (ww) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof (xx) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.08); (yy) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public;” and (zz) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not marked as “Public.”
 
6.03            Preservation of Existence and Franchises.
 
Each Credit Party shall, and shall cause each of its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its legal
existence, rights, franchises and authority.  Each Credit Party shall remain
qualified and in good standing in each jurisdiction in which the failure to so
qualify and be in good standing could have a Material Adverse Effect.
 
6.04            Books and Records.
 
Each Credit Party shall, as shall cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP.
 
6.05            Compliance with Law.
 
   Each Credit Party shall, and shall cause each of its Subsidiaries, to comply
with all Laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and all of its real
and personal property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
6.06            Payment of Taxes and Other Indebtedness.
 
Each Credit Party shall, and shall cause each of its Subsidiaries to, pay and
discharge (or cause to be paid or discharged) (a) all taxes (including, without
limitation, any corporate or franchise taxes), assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary, (b) all lawful claims (including claims for labor, materials
and supplies) which, if unpaid, might give rise to a Lien (other than a
Permitted Lien) upon any of its properties, and (c) except as prohibited
hereunder, all of its other Indebtedness as it shall become due.
 
 
76

--------------------------------------------------------------------------------

 
 
6.07            Insurance.
 
   Each Credit Party shall, and shall cause each of its Subsidiaries to,
maintain (or caused to be maintained) with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, provide prompt notice to the Administrative Agent following
such Credit Party’s receipt from the relevant insurer of any notice of
termination, lapse or cancellation of such insurance.
 
6.08            Maintenance of Property.
 
   Each Credit Party shall, and shall cause each of its Subsidiaries to,
maintain, preserve and protect (or caused to be maintained, preserved and
protected) all of its Unencumbered Properties and all other material property
and equipment necessary in the operation of its business in good working order
and condition, in each case, in a manner consistent with how such Person
maintained its Unencumbered Properties and other material property on the
Closing Date, ordinary wear and tear excepted.
 
6.09            Performance of Obligations.
 
The Credit Parties will pay and discharge at or before maturity, or prior to
expiration of applicable notice, grace and curative periods, all their
respective material obligations and liabilities, including, without limitation,
tax liabilities, except where the same may be contested in good faith by
appropriate proceedings, and will maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.
 
6.10            Visits and Inspections.
 
Subject to the rights of Tenants, each Credit Party shall, and shall cause each
of its Subsidiaries to, permit representatives or agents of any Lender or the
Administrative Agent, from time to time, and, if no Event of Default shall have
occurred and be continuing, after reasonable prior notice, but not more than
twice annually and only during normal business hours to:  (a) visit and inspect
any of its Real Property Assets to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance.  If requested
by the Administrative Agent, the Borrower or the Credit Parties, as applicable,
shall execute an authorization letter addressed to its accountants authorizing
the Administrative Agent or any Lender to discuss the financial affairs of the
Borrower or any other Credit Party with its accountants.
 
 
77

--------------------------------------------------------------------------------

 
 
6.11            Use of Proceeds/Purpose of Loans and Letters of Credit.
 
The Borrower shall use the proceeds of all Loans and use Letters of Credit only
for the purpose of (i) on the Closing Date to refinance existing Indebtedness of
the Credit Parties under the Existing Credit Facility and (ii) on and after the
Closing Date to finance general corporate working capital (including asset
acquisitions, and acquiring or improving, directly or indirectly, income
producing Healthcare Facilities and Investments incidental or related thereto),
capital expenditures or other corporate purposes of the Borrower and the other
Credit Parties (to the extent not inconsistent with the Credit Parties’
covenants and obligations under this Credit Agreement and the other Credit
Documents).
 
6.12            Financial Covenants.
 
(a)           Consolidated Leverage Ratio.  The Borrower shall cause the
Consolidated Leverage Ratio, as of the end of any fiscal quarter, to be equal to
or less than 60%.
 
(b)           Consolidated Secured Leverage Ratio.  The Borrower shall cause the
Consolidated Secured Leverage Ratio, as of the end of any fiscal quarter, to be
equal to or less than 30%.
 
(c)           Consolidated Unsecured Leverage Ratio.  The Borrower shall cause
the Consolidated Unsecured Leverage Ratio, as of the end of any fiscal quarter,
to be equal to or less than 60%.
 
(d)           Consolidated Fixed Charge Coverage Ratio.  The Borrower shall
cause the Consolidated Fixed Charge Coverage Ratio, as of the end of any fiscal
quarter, to be equal to or greater than 1.75 to 1.00.
 
(e)           Consolidated Tangible Net Worth.  The Borrower shall cause the
Consolidated Tangible Net Worth as of the end of any fiscal quarter to be equal
to or greater than the sum of (i) $1,074,867,000 plus (ii) an amount equal to
85% of the net cash proceeds received by the Consolidated Parties from Equity
Transactions subsequent to the Closing Date.
 
(f)           Consolidated Unsecured Debt Yield.   The Borrower shall cause the
Consolidated Unsecured Debt Yield, as of the end of any fiscal quarter, to be
equal to or greater than 12.5%.
 
(g)           Consolidated Unsecured Interest Coverage Ratio.  The Borrower
shall cause the Consolidated Unsecured Interest Coverage Ratio, as of the end of
any fiscal quarter, to be equal to or greater than 2.00 to 1.00.
 
(h)           Distribution Limitation.  The Borrower shall cause the cash
distributions to the Borrower’s shareholders made or declared by the Borrower
during the immediately prior four (4) fiscal quarter period ending on such date
to be equal to or less than ninety-five percent (95%) (or such greater amount as
is required for the Borrower to maintain REIT status) of the aggregate
cumulative Funds From Operations accrued on a cumulative basis during such
immediately prior four (4) fiscal quarter period.  Notwithstanding anything to
the contrary contained in this Section 6.12(h), the Borrower may (i) distribute
to the Borrower’s shareholders any and all cash proceeds received by the
Borrower in connection with any issuance or sale of shares of its Capital Stock
and (ii) make unlimited distributions to the Borrower’s shareholders payable
solely in the form of common stock of the Borrower.
 
 
78

--------------------------------------------------------------------------------

 
 
6.13            Environmental Matters; Preparation of Environmental Reports.
 
The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with all Environmental Laws in respect of its Real Property
Assets.
 
6.14            REIT Status.
 
The Borrower will, and will cause each of its Subsidiaries to, operate its
business at all times so as to satisfy all requirements necessary to qualify and
maintain the Borrower’s qualification as a real estate investment trust under
Sections 856 through 860 of the Internal Revenue Code.  The Borrower will
maintain adequate records so as to comply in all material respects with all
record-keeping requirements relating to its qualification as a real estate
investment trust as required by the Internal Revenue Code and applicable
regulations of the Department of the Treasury promulgated thereunder and will
properly prepare and timely file with the IRS all returns and reports required
thereby.
 
6.15            Additional Guarantors; Withdrawal or Addition of Unencumbered
Properties; Release of Guarantors.
 
(a)           Upon the acquisition, incorporation or other creation of any
direct or indirect Subsidiary of the Borrower which owns an Unencumbered
Property and/or provides a  guaranty of the Senior Notes or other unsecured
Funded Debt and to the extent such Subsidiaries have not been designated as
Unrestricted Subsidiaries, the Borrower shall (i) cause such Subsidiary to
become a Subsidiary Guarantor hereunder through the execution and delivery to
the Administrative Agent of a Subsidiary Guarantor Joinder Agreement on or
before the earlier of (A) the date on which a Unencumbered Property owned by
such Subsidiary is included in any calculation (pro forma or otherwise) of the
Availability Amount and (B) the deadline for the delivery of the next Compliance
Certificate pursuant to Section 6.02(a), and (ii) cause such Subsidiary to
deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
certified resolutions and other organizational and authorizing documents of such
Subsidiary, favorable opinions of counsel to such Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent.
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           The Borrower may add and withdraw Real Property Assets from the
pool of Unencumbered Properties without the consent of the Administrative Agent;
provided, that (i) in the case of addition of a Real Property Asset owned or
leased by a Consolidated Party that is not a Credit Party, the owner of the Real
Property Asset shall have complied with the requirements of clause (a)(i) of
this Section 6.15 and (ii) in the case of withdrawal of a Real Property Asset,
the Borrower shall have given notice thereof to the Administrative Agent,
together with a written request to release the owner of the subject Real
Property Asset, where appropriate, in accordance with the provisions hereof, and
(iii) in any such case, the Borrower shall have delivered to Administrative
Agent a Borrowing Base Certificate reflecting the addition or withdrawal of the
subject Real Property Asset as an Unencumbered Property.  In the case of
withdrawal of a subject Property from the pool of Unencumbered Properties
entitling the owner of the subject Real Property Asset to a release from the
Guaranty hereunder, the Administrative Agent shall acknowledge (in writing
delivered to the Borrower upon written request of the Borrower) withdrawal of
the subject Real Property Asset and release of Guaranty of the owner in respect
thereof (excepting a situation where an Event of Default shall then exist and be
continuing, or where withdrawal of the subject Real Property Asset would cause
the pool of Unencumbered Properties to be insufficient to support the
Outstanding Obligations, which in either such case, the owner of the subject
Real Property Asset shall not be released from its Guaranty hereunder until such
time as the foregoing conditions no longer exist).  Notwithstanding anything to
the contrary in this Agreement, if the removal of any Unencumbered Properties
would have the effect of curing all existing Events of Default, Borrower shall
be permitted to withdraw such Real Property Assets, and any Event of Default
with respect thereto shall be deemed cured as of the date of such withdrawal.
 
(c)           Notwithstanding the requirements set forth in clauses (a) or (b)
of this Section 6.15, to the extent that (i) the Borrower has received two (2)
Investment Grade Ratings and (ii) the Borrower provides a written request to the
Administrative Agent that the Guarantors be released from their respective
Guaranties pursuant to the Credit Documents in conjunction with the simultaneous
or substantially simultaneous issuance (or modification) by such Subsidiary
Guarantors of any pari passu senior unsecured notes (including, without
limitation, the Senior Notes) that do not require, or no longer require, a
guaranty from the Subsidiary Guarantors of such notes, then, following the
Administrative Agent’s receipt of such notice (and so long as no Default or
Event of Default shall have occurred and be continuing on the date of the
Administrative Agent’s receipt of such notice), the Subsidiary Guarantors shall
be automatically released from their respective Guaranties pursuant to the
Credit Documents (the “Release”).
 
Notwithstanding the foregoing, (A) as set forth in Section 6.18 below, the
Obligations shall remain a senior unsecured obligation, pari passu with all
other senior unsecured Funded Debt of the Borrower and (B) to the extent that
following any such Release, any Real Property Asset owned by an otherwise
released or to be released Guarantor that is obligated in respect of outstanding
recourse debt for Funded Debt shall not be deemed an Unencumbered Property for
purposes of this Agreement.
 
6.16            Anti-Terrorism Laws.
 
    None of the Credit Parties nor any of their respective Affiliates (i) will
conduct any business or will engage in any transaction or dealing with any
Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (ii) will deal
in, or will engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (iii) will engage in or
will conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order or the Patriot Act.  Each Borrower covenants
and agrees to execute and/or deliver to Administrative Agent any certification
or other evidence requested from time to time by Administrative Agent in its
sole discretion, confirming such Borrower’s compliance with this Section
including, without limitation, any documentation which is necessary for ongoing
compliance with any anti-money laundering Laws applicable to any Lender.
 
 
80

--------------------------------------------------------------------------------

 
 
6.17            Compliance With Material Contracts.
 
    Each Credit Party shall, and shall cause each of its Subsidiaries to,
perform and observe all the material terms and provisions of each Material
Contract to be performed or observed by it, maintain each such Material Contract
in full force and effect, enforce each such Material Contract in accordance with
its terms, take all such action to such end as may be from time to time
reasonably requested by the Administrative Agent and, upon the reasonable
request of the Administrative Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Credit Party is entitled to make under such Material Contract.
 
6.18            Designation as Senior Debt.
 
    Each Credit Party shall, and shall cause each of its Subsidiaries to, ensure
that all Obligations are designated as “Senior Indebtedness” and are at least
pari passu with all unsecured debt of such Credit Party and each Subsidiary.
 
ARTICLE VII
NEGATIVE COVENANTS
 
The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties, as applicable) that until the Obligations, together with
interest, fees and other obligations hereunder, have been paid in full and the
Revolving Commitments hereunder shall have terminated:
 
7.01            Liens.
 
No Credit Party shall, nor shall they permit any Subsidiary to, at any time,
create, incur, assume or suffer to exist any Lien upon any of its assets or
revenues, whether now owned or hereafter acquired, other than the following:
 
(a)            Liens pursuant to any Credit Document;
 
(b)            Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies (including pledges or deposits in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other social security legislation) not yet due and
payable or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
 
 
81

--------------------------------------------------------------------------------

 
 
(c)            statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided, that such Liens secure only amounts not overdue for more
than thirty (30) days or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
 
(d)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness not otherwise permitted pursuant to
Section 7.02), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
 
(e)            zoning restrictions, easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions, sets of facts that an
accurate and up to date survey would show and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(f)            Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);
 
(g)           leases or subleases (and the rights of the tenants thereunder)
granted to others not interfering in any material respect with the business of
any Credit Party or any Subsidiary;
 
(h)            any interest of title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
 
(i)             Liens in existence as of the Closing Date as set forth on
Schedule 7.01 and any renewals or extensions thereof; provided, that the
property covered thereby is not materially changes;
 
(j)             Liens arising from mortgages, deeds of trust and other Uniform
Commercial Code financing statements (or equivalent filings or registrations)
pursuant to the Existing Credit Facility (solely with respect to the Borrowers
as defined in the Existing Credit Facility) not yet released, satisfied or
otherwise terminated as of the Closing Date;
 
(k)            Liens pursuant to the Braswell Indebtedness; and
 
 
82

--------------------------------------------------------------------------------

 
 
(l)             other Liens incurred in connection with Consolidated Funded Debt
as long as, after giving effect thereto, the Credit Parties are in compliance
with the financial covenants in Section 6.12, on a pro forma basis as if such
Lien had been incurred as of the last day of the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01 (or if
such Lien exists as of the Closing Date, as of June 30, 2011); provided, that
the Credit Parties may not grant a mortgage, deed of trust, lien, pledge,
encumbrance or other security interest, in each case, to secure Funded Debt with
respect to any Unencumbered Property or the Capital Stock in any Subsidiary
except in favor of the Lenders.
 
7.02            Indebtedness.
 
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)            Indebtedness under the Credit Documents;
 
(b)            Indebtedness in connection with intercompany Investments
permitted under Section 7.03;
 
(c)            obligations (contingent or otherwise) existing or arising under
any Swap Contract; provided, that (i) such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view”; and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;
 
(d)            without duplication, Guaranties by a Credit Party or any
Subsidiary in respect of any Indebtedness otherwise permitted hereunder;
 
(e)            Indebtedness set forth in Schedule 7.02 (and renewals,
refinancing and extensions thereof); provided, that the amount of such
Indebtedness is not increased at the time of such refinancing, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments utilized
thereunder (for purposes of clarity, it is understood that Funded Debt on
Schedule 7.02 is included in calculating the financial covenants in
Section 6.12); and
 
(f)             other Funded Debt (including any portion of any renewal,
financing, or extension of Indebtedness set forth in Schedule 7.02 to the extent
such portion does not meet the criteria set for the in the proviso of clause (e)
above) as long as, after giving effect thereto, the Credit Parties are in
compliance with the financial covenants in Section 6.12, on a pro forma basis as
if such Indebtedness had been incurred as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 (or if such Indebtedness exists as of the Closing Date, as of
June 30, 2011).
 
 
83

--------------------------------------------------------------------------------

 
 
7.03            Investments.
 
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Investments, except:
 
(a)            Investments held in the form of cash or Cash Equivalents;
 
(b)            Investments in any Person that is a Credit Party prior to giving
effect to such Investment;
 
(c)            Investments by any Subsidiary that is not a Credit Party in any
other Subsidiary that is not a Credit Party;
 
(d)            Investments consisting of (i) extensions of credit in the nature
of the performance of bids, (ii) accounts receivable or notes receivable arising
from the grant of trade contracts and leases (other than credit) in the ordinary
course of business, and (iii) Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(e)             Guaranties permitted by Section 7.02;
 
(f)             Investments existing as of the Closing Date and set forth in
Schedule 7.03; and
 
(g)            Investments in or related to Healthcare Facilities and
Investments as described in Section 6.11 (including, without limitation,
Investments of the type set forth in subclauses (i)-(iv) of this clause (g));
provided, however, that after giving effect to any such Investments, (i) the
aggregate amount of Investments consisting of unimproved land holdings shall
not, at any time, exceed 5% of Consolidated Total Asset Value, (ii) the
aggregate amount of Investments consisting of Mortgage Loans, notes receivables
and mezzanine loans shall not, at any time, exceed 20% of Consolidated Total
Asset Value, (iii) the aggregate amount of Investments consisting of
construction in progress shall not, at any time, exceed 15% of Consolidated
Total Asset Value and (iv) the aggregate amount of Investments in Unconsolidated
Affiliates shall not, at any time, exceed 20% of Consolidated Total Asset Value;
provided, further, that the aggregate amount of all Investments made pursuant to
clauses (i), (ii), (iii) and (iv) above shall not, at any time, exceed 30% of
Consolidated Total Asset Value.
 
 
84

--------------------------------------------------------------------------------

 
 
7.04            Fundamental Changes.
 
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate, consolidate with or into another Person;
provided, that, notwithstanding the foregoing provisions of this Section 7.04,
(a) the Borrower may merge or consolidate with any of its Subsidiaries provided
that the Borrower is the continuing or surviving Person, (b) any Consolidated
Party (including any Unrestricted Subsidiary) may merge or consolidate with any
other Consolidated Party; provided, that if a Credit Party is a party to such
transaction, such Credit Party shall be the continuing or surviving Person, (c)
any Subsidiary Guarantor may be merged or consolidated with or into any other
Subsidiary Guarantor and (d) any Subsidiary Guarantor that is not a Credit Party
may dissolve, liquidate or wind up its affairs at any time; provided, that such
dissolution, liquidation or winding up, as applicable, could not reasonably be
expected to have a Material Adverse Effect.
 
7.05            Dispositions.
 
    No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, except:
 
(a)           Dispositions of obsolete or worn out Property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment or Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement Property; provided,
that if the Property disposed of is an Unencumbered Property it is removed from
the calculation of Unencumbered Asset Value.
 
(d)           Dispositions of Property by any Subsidiary to a Credit Party or to
a Wholly Owned Subsidiary; provided, that if the transferor of such property is
a Credit Party, the transferee thereof must be a Credit Party;
 
(e)            Dispositions permitted by Section 7.04;
 
(f)            Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that (i) at the time of such
Disposition, no Default or Event of Default exists and is continuing (that would
not be cured by such Disposition) or would result from such Disposition and (ii)
after giving effect thereto, the Credit Parties are in compliance with the
financial covenants in Section 6.12, on a pro forma basis as if such Disposition
had been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01; and
 
(g)           real estate leases entered into in the ordinary course of
business.
 
 
85

--------------------------------------------------------------------------------

 
 
Notwithstanding anything above, any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.
 
7.06            Change in Nature of Business.
 
No Credit Party shall, nor shall they permit any Subsidiary to, engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.
 
7.07            Transactions with Affiliates and Insiders.
 
   No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into any transaction of any kind with any officer, director or
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such
Credit Party or Subsidiary as would be obtainable by such Credit Party or
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than a director, officer or Affiliate; provided, that the foregoing
restriction shall not apply to transactions between or among the Credit Parties.
 
7.08            Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.
 
    No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly:
 
(a)           Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.
 
(b)           Make any material change in (i) accounting policies or reporting
practices, except as required by GAAP, FASB, the SEC or any other regulatory
body, or (ii) its fiscal year.
 
(c)           Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form
of organization.
 
7.09            Negative Pledges.
 
    No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into, assume or otherwise be bound, by any Negative Pledge
other than (i) any Negative Pledge contained in an agreement entered into in
connection with any Indebtedness that is permitted pursuant to Section 7.02;
(ii) any Negative Pledge required by law; (iii) Negative Pledges contained in
(x) the agreements set forth on Schedule 7.09; (y) any agreement relating to the
sale of any Subsidiary or any assets pending such sale; provided, that in any
such case, the Negative Pledge applies only to the Subsidiary or the assets that
are the subject of such sale; or (z) any agreement in effect at the time any
Person becomes a Subsidiary so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary and such restriction only
applies to such Person and/or its assets, and (iv) customary provisions in
leases, licenses and other contracts restricting the assignment thereof, in each
case as such agreements, leases or other contracts may be amended from time to
time and including any renewal, extension, refinancing or replacement thereof;
provided, that, with respect to any amendment, renewal, extension, refinancing
or replacement of an agreement described in clause (iii), such amendment,
renewal, extension, refinancing or replacement does not contain restrictions of
the type prohibited by this Section 7.09 that are, in the aggregate, more
onerous in any material respect on the Borrower or any Subsidiary than the
restrictions, in the aggregate, in the original agreement.
 
 
86

--------------------------------------------------------------------------------

 
 
7.10            Use of Proceeds.
 
    No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, use the proceeds of any Extension of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
 
7.11            Prepayments of Indebtedness.
 
    If a Default or Event of Default exists and is continuing or would be caused
thereby, no Credit Party shall, nor shall they permit any Subsidiary to,
directly or indirectly, prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness, except the prepayment
of Extensions of Credit in accordance with the terms of this Agreement.
 
7.12            Stock Repurchases.
 
    If a Default or Event of Default exists and is continuing or would be caused
thereby, the Borrower shall not make any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, for the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any of its Capital Stock or any option, warrant or other right to
acquire any such Capital Stock other than the repurchase of warrants or stock in
an aggregate amount not to exceed $100,000,000 during the term of this
Agreement.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01            Events of Default.
 
The occurrence and continuation of any of the following shall constitute an
Event of Default:
 
(a)            Non-Payment.  Any Credit Party fails to pay when and as required
to be paid herein, (i) any amount of principal of any Loan or any L/C
Obligation, (ii) within five (5) days after the same becomes due, any interest
on any Loan or on any L/C Obligation or any Unused Fee or any Facility Fee, as
applicable or (iii) within ten (10) days after the earlier of (A) a Responsible
Officer of the Borrower or any Credit Party becoming aware that the same has
become due or (B) written notice from the Administrative Agent to the Borrower,
any other fee payable herein or any other amount payable herein or under any
other Credit Document becomes due; or
 
 
87

--------------------------------------------------------------------------------

 
 
(b)            Specific Covenants.  Any Credit Party fails to perform or observe
any term, covenant or agreement contained in (i) any of Sections 6.01 6.02 or
6.10 within ten (10) days after the same becomes due or required or (ii) any of
Sections 6.03, 6.06, 6.11, 6.12, 6.14 or 6.15 or Article VII; or
 
(c)            Other Defaults.  Any Credit Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Credit Document on its part to be performed or observed and
such failure continues for thirty (30) days after the earlier of (i) a
Responsible Officer of the Borrower or any Credit Party becoming aware of such
default or (ii) written notice thereof by the Administrative Agent to the
Borrower (or, if such failure cannot be reasonably cured within such period,
sixty (60) days, so long as the applicable Credit Party has diligently commenced
such cure and is diligently pursuing completion thereof); or
 
(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party and contained in this Credit Agreement, in any other Credit
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or
 
(e)            Cross-Default.  (i) there occurs any event of default under any
of the Senior Note Indentures; (ii) any Credit Party or any Subsidiary (A) fails
to perform or observe (beyond the applicable grace or cure period with respect
thereto, if any) any Contractual Obligation if such failure could reasonably be
expected to have a Material Adverse Effect, (B) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise and beyond the applicable grace or cure period with respect
thereto, if any) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) or otherwise fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which event of default is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded, in each case to the extent such Indebtedness or other obligation is in
an amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount; or (iii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which
Borrower is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which Borrower
is an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Borrower as a result thereof is greater than the Threshold
Amount; or
 
 
88

--------------------------------------------------------------------------------

 
 
(f)             Insolvency Proceedings, Etc.  Any Credit Party or any of its
Subsidiaries  institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its properties; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed and the
appointment continues undischarged or unstayed for ninety (90) calendar days; or
any proceeding under any Debtor Relief Law relating to such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for ninety (90) calendar days, or
an order for relief is entered in any such proceeding; or
 
(g)            Inability to Pay Debts; Attachment.  (i) Any Credit Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process in an amount in excess of the Threshold Amount
is issued or levied against all or any material part of the properties of any
such Person and is not released, vacated or fully bonded within sixty (60) days
after its issue or levy; or
 
(h)            Judgments.  There is entered against a Credit Party or any
Subsidiary (i) any one or more final judgments or orders for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
 
(i)             ERISA.  (i) An ERISA Event occurs with respect to a Plan which
has resulted in liability of any Credit Party or any Subsidiary under Title IV
of ERISA to the Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) any Credit Party or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
 
 
89

--------------------------------------------------------------------------------

 
 
(j)              Invalidity of Credit Documents; Guaranty.  (i) Any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or as a result of satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Credit Party
contests in any manner the validity or enforceability of any Credit Document; or
any Credit Party denies that it has any or further liability or obligation under
any Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or (ii) except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary Guarantor not prohibited by the terms of
this Credit Agreement, the Guaranty shall cease to be in full force and effect,
or any Guarantor hereunder shall deny or disaffirm such Guarantor’s obligations
under such Guaranty, or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty; or
 
(k)             Change of Control.  There occurs any Change of Control.
 
8.02            Remedies Upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
upon written notice to the Borrower in any instance, take any or all of the
following actions:
 
(a)            declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or additional notice of any kind, all of
which are hereby expressly waived by the Borrower;
 
(c)            require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)            exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Credit Documents or
applicable law;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
 
90

--------------------------------------------------------------------------------

 
 
8.03            Application of Funds.
 
After the exercise of remedies in accordance with the provisions of Section 8.02
(or after the Loans have automatically become immediately due and payable and
the L/C Obligations have automatically been required to provide Cash Collateral
as set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and (b) the Administrative Agent for
the account of the L/C Issuer, to provide Cash Collateral for that portion of
the L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among such parties in proportion to the respective amounts
described in this clause Fourth held by them;
 
Fifth, to payment of that portion of the Obligations constituting obligations
under Swap Contracts between any Credit Party and any Lender or Affiliate of any
Lender (including, without limitation, payment of breakage, termination or other
amounts owing in respect of any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted hereunder); and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(d), amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
 
91

--------------------------------------------------------------------------------

 
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01           Appointment and Authorization of Administrative Agent.
 
(a)           Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Credit Agreement and each other Credit Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Credit Agreement or any other Credit Document, together with such powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary contained elsewhere herein or in any other Credit Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any other Credit
Document or otherwise exist against the Administrative Agent.  Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Credit Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
 
(b)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.
 
9.02           Delegation of Duties.
 
The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
 
9.03           Liability of Administrative Agent.
 
No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.
 
 
92

--------------------------------------------------------------------------------

 
 
9.04            Reliance by Administrative Agent.
 
(a)           The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement or any other Credit Document in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
 
(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
 
9.05            Notice of Default.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  The Administrative Agent
will notify the Lenders of its receipt of any such notice.  The Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by the requisite Lenders in accordance herewith; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.
 
 
93

--------------------------------------------------------------------------------

 
 
9.06            Credit Decision; Disclosure of Confidential Information by
Administrative Agent.
 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession (in each case, except to the
extent the Administrative Agent has confirmed to any Lender in writing the
satisfaction of conditions to funding as of the Closing Date).  Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower and the other Credit
Parties hereunder.  Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates that may come into the possession of any
Agent-Related Person.
 
9.07            Indemnification of Administrative Agent.
 
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower.  The undertaking in this Section shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.
 
 
94

--------------------------------------------------------------------------------

 
 
9.08            Administrative Agent in its Individual Capacity.
 
Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent or the
L/C Issuer hereunder and without notice to or consent of the Lenders.  The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding any Credit Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Credit Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Loans, Bank of America shall have the same rights and
powers under this Credit Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent or the L/C
Issuer, and the terms “Lender” and “Lenders” include Bank of America in its
individual capacity.
 
9.09            Successor Administrative Agent.
 
The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders; provided, that any such resignation by Bank of
America shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If the Administrative Agent resigns under this Credit Agreement, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed).  If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders.  Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent, L/C Issuer and
Swing Line Lender and the respective terms “Administrative Agent,” “L/C Issuer”
and “Swing Line Lender” thereafter shall mean such successor administrative
agent, Letter of Credit issuer and swing line lender, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated and the retiring L/C Issuer’s and Swing Line Lender’s
rights, powers and duties as such shall be terminated, without any other or
further act or deed on the part of such retiring L/C Issuer or Swing Line Lender
or any other Lender, other than the obligation of the successor L/C Issuer to
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.  After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article IX and Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Credit Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.
 
 
95

--------------------------------------------------------------------------------

 
 
9.10           Administrative Agent May File Proofs of Claim.
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts to which the
Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.03(i),
2.09 and 10.04) allowed in such judicial proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
 
 
96

--------------------------------------------------------------------------------

 
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
9.11            Guaranty Matters.
 
The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion to release any Guarantor from its obligations under the Guaranty
if such Person (a) ceases to be a Subsidiary as a result of a transaction
permitted hereunder, (b) no longer is required to be a Guarantor pursuant to
Section 6.15(c) or (c) has been designated as an Unrestricted Subsidiary (in
each case, a “Release”).  Notwithstanding the foregoing, to the extent that
following any such Release, any Real Property Asset owned by an otherwise to be
released Guarantor that is obligated in respect of outstanding recourse debt for
Funded Debt shall not be deemed an Unencumbered Property hereunder.  Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the authority of the Administrative Agent to release any
Guarantor from its obligations hereunder pursuant to this Section 9.11.  Upon
the release of any Guarantor pursuant to this Section 9.11, the Administrative
Agent shall (to the extent applicable) deliver to the Credit Parties, upon the
Credit Parties’ request and at the Credit Parties’ expense, such documentation
as is reasonably necessary to evidence the release of such Guarantor from its
obligations under the Credit Documents.
 
9.12            Other Agents; Arrangers and Managers.
 
None of the Lenders or other Persons identified on the facing page or signature
pages of this Credit Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than, in the case of such Lenders,
those applicable to all Lenders as such.  Without limiting the foregoing, none
of the Lenders or other Persons so identified shall have or be deemed to have
any fiduciary relationship with any Lender.  Each Lender acknowledges that it
has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Credit Agreement or in taking or not
taking action hereunder.
 
 
97

--------------------------------------------------------------------------------

 
 
ARTICLE X
MISCELLANEOUS
 
10.01         Amendments, Etc.
 
No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower, the Guarantors (if applicable) and the
Required Lenders and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:
 
(a)          unless also signed by each Lender directly affected thereby, no
such amendment, waiver or consent shall:
 
(i)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Commitments shall not be considered an increase in
Commitments,
 
(ii)           waive non-payment or postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment of principal, interest,
fees or other amounts due to any Lender hereunder or under any other Credit
Document,
 
(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Credit Document; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder,
 
(iv)         change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the manner of application of payments or
prepayments of principal, interest, or fees, (C) the manner of application of
reimbursement obligations from drawings under Letters of Credit, or (D) the
manner of reduction of commitments and committed amounts,
 
(v)          change any provision of this Section 10.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, or
 
(vi)          release the Borrower or all or substantially all of the Subsidiary
Guarantors from their obligations hereunder (other than as provided herein or as
appropriate in connection with transactions permitted hereunder);
 
(b)          unless also signed by the L/C Issuer, no such amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Credit
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it;
 
 
98

--------------------------------------------------------------------------------

 
 
(c)           unless also signed by the Swing Line Lender, no such amendment,
waiver or consent shall affect the rights or duties of the Swing Line Lender
under this Credit Agreement; and
 
(d)           unless also signed by the Administrative Agent, no such amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Credit Agreement or any other Credit Document;
 
provided, however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that, without the prior
written consent of such Lender, (A) no Commitment of such Lender may be
increased or extended, (B) the terms and conditions of this proviso may not be
amended or otherwise modified and (C) no other amendment or other modification
to this Agreement or any Note that would disproportionately affect a “Defaulting
Lender” may be effective, (ii) each Lender is entitled to vote as such Lender
sees fit on any bankruptcy or insolvency reorganization plan that affects the
Loans, (iii) each Lender acknowledged that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iv) the Required Lenders may consent to allow a
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding.
 
10.02         Notices and Other Communications; Facsimile Copies.
 
(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission).  All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i)            if to any Credit Party, the Administrative Agent, the L/C Issuer
or the Swing Line Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and
 
(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
any Credit Party, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
 
99

--------------------------------------------------------------------------------

 
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)           Effectiveness of Facsimile Documents and Signatures.  Credit
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Credit Parties, the Administrative Agent and the Lenders.  The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
 
 
100

--------------------------------------------------------------------------------

 
 
(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices permitted under Section 2.02(a)) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
(f)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
 
10.03         No Waiver; Cumulative Remedies.
 
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Credit Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of Section
2.12), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
 
101

--------------------------------------------------------------------------------

 
 
10.04          Attorney Costs, Expenses and Taxes.
 
The Credit Parties agree (a) to pay directly to the provider thereof or to pay
or reimburse the Administrative Agent for all reasonable and documented costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of this Credit Agreement and the other Credit
Documents, the preservation of any rights or remedies under this Credit
Agreement and the other Credit Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable costs and expenses
incurred following an Event of Default in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Credit Agreement or the other Credit Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs.  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
reasonable and documented cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender.  All amounts
due under this Section 10.04 shall be payable within twenty (20) Business Days
after written invoice therefor is received by the Borrower.  The agreements in
this Section shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.
 
10.05          Indemnification.
 
The Credit Parties shall indemnify and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents, trustees, advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, litigation, investigation, proceeding, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever (subject to the provisions of
Section 3.01 with respect to Taxes and Other Taxes) that may at any time be
imposed on, incurred by or asserted against any such Indemnitee (whether by a
Credit Party or any other party) in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, or, in the case of
the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents, (b)
any Commitment, Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (c) any actual or threatened claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that such
indemnification shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, litigation,
investigation, proceeding, demands, actions, judgments, suits, costs, expenses
or disbursements are determined to have resulted from the gross negligence or
willful misconduct of any Indemnitee.  No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, and no Indemnitee shall have any
liability for any indirect or consequential damages relating to this Credit
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing
Date).  All amounts that may become due under this Section 10.05 shall be
payable within twenty (20) Business Days after written invoice therefor is
received by the Borrower.  The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the assignment by any Lender of any
of its interests hereunder, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
 
 
102

--------------------------------------------------------------------------------

 
 
10.06         Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
 
10.07         Successors and Assigns.
 
(a)           The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Borrower nor any other Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) or (i) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Credit Agreement.
 
 
103

--------------------------------------------------------------------------------

 
 
(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided, that (i) except in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed) provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to rights in respect of Swing Line
Loans; (iii) any assignment of a Commitment must be approved by the
Administrative Agent and, with respect to any assignment of a Revolving
Commitment, the L/C Issuer and the Swing Line Lender (each such consent not to
be unreasonably withheld or delayed), unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment and (v) no such assignment shall be made to (A) the Borrower or
any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) a natural person.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Revolving Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.  Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 3.01, 3.04,
3.05, 10.04 and 10.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment).  Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
 
 
104

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or other
substantive change to the Credit Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any  provision of this Credit Agreement;
provided, that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification that extends the time for, reduces the amount or alters the
application of proceeds with respect to such obligations and payments required
therein that directly affects such Participant.  Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided,
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.
 
 
105

--------------------------------------------------------------------------------

 
 
(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 10.15 as though it were a
Lender.
 
(f)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
(g)           Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may (without notice to or the consent of any of the
parties hereto) create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.
 
 
106

--------------------------------------------------------------------------------

 
 
(h)           Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Borrower, resign as Swing Line Lender.  In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder (with the consent of the Lender so-appointed); provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be.  If Bank of America resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Revolving Loans that are Base Rate Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Revolving Loans that are Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(b).
 
10.08         Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information, except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (b) to the
extent requested by any regulatory authority or self regulatory body; (c) to the
extent  required by applicable Law or regulations or by any subpoena or similar
legal process; (d) to any other party to this Credit Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Credit Agreement or the enforcement of rights
hereunder (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Credit Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Credit Parties; (g) with the consent of the
Borrower; (h) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower; (i) to the National Association of
Insurance Commissioners or any other similar organization (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential); or (j) to any nationally recognized
rating agency that requires access to a Lender’s or an Affiliate’s investment
portfolio in connection with ratings issued with respect to such Lender or
Affiliate.  In addition, the Administrative Agent and the Lenders may disclose
the existence of this Credit Agreement and information about this Credit
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Credit Agreement, the
other Credit Documents, the Commitments, and the Extension of Credits.  Any
Person required to maintain the confidentiality of Confidential Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Confidential Information as such Person
would accord to its own confidential information.  For the purposes of this
Section, “Confidential Information” means all information received from any
Credit Party relating to any Credit Party, any of the other Consolidated
Parties, or its or their business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party; provided, that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified in writing at the time of delivery as confidential.
 
 
107

--------------------------------------------------------------------------------

 
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Confidential Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
 
10.09          Set-off.
 
In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of its Affiliates are authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on their own behalf and on behalf of each Credit Party)
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender or Affiliate
to or for the credit or the account of the respective Credit Parties against any
and all Obligations owing to such Lender hereunder or under any other Credit
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Credit
Agreement or any other Credit Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.
 
 
108

--------------------------------------------------------------------------------

 
 
10.10         Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
10.11         Counterparts.
 
This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
10.12         Integration.
 
This Credit Agreement, together with the other Credit Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter.  In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall control; provided, that the inclusion of specific
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Credit Agreement.  Each Credit Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
 
10.13         Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default at the time of any Extension of
Credit, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.
 
 
109

--------------------------------------------------------------------------------

 
 
10.14         Severability.
 
If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.15         Tax Forms.
 
(a)           (i) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”)
shall deliver to the Administrative Agent, prior to receipt of any payment
subject to withholding under the Internal Revenue Code (or upon accepting an
assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Internal Revenue Code.  Thereafter and from time to time,
each such Foreign Lender shall (A) promptly submit to the Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Credit Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances that
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable Law
that the Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.
 
(ii)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Credit Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to
U.S.  withholding tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto), together with any information such
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Internal Revenue Code, to establish
that such Lender is not acting for its own account with respect to a portion of
any such sums payable to such Lender.
 
 
110

--------------------------------------------------------------------------------

 
 
(iii)          The Borrower shall not be required to pay any additional amount
to any Foreign Lender under Section 3.01 (A) with respect to any Taxes required
to be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided, that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Credit Documents, nothing in this Section 10.15(a)
shall relieve the Borrower of their obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Credit
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
 
(iv)          The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Credit Documents with respect to which the Borrower is not required to pay
additional amounts under this Section 10.15(a).
 
(b)           Upon the request of the Administrative Agent, each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code shall deliver to the Administrative Agent two duly signed
completed copies of IRS Form W-9.  If such Lender fails to deliver such forms,
then the Administrative Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable back-up withholding tax imposed by
the Internal Revenue Code, without reduction.
 
(c)           If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent.  The obligation of the
Lenders under this Section shall survive the termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.
 
 
111

--------------------------------------------------------------------------------

 
 
10.16         Replacement of Lenders.
 
To the extent that Section 3.06(b) provides that the Borrower shall have the
right to replace a Lender as a party to this Credit Agreement, or if any Lender
is a Defaulting Lender, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Commitment (with the related assignment fee to be paid by the Borrower) pursuant
to Section 10.07(b) to one or more Eligible Assignees procured by the Borrower;
provided, however, that if the Borrower elects to exercise such right with
respect to any Lender pursuant to such Section 3.06(b), they shall be obligated
to replace all Lenders that have made similar requests for compensation pursuant
to Section 3.01 or 3.04.  The Borrower shall pay in full all principal,
interest, fees and other amounts owing to such Lender through the date of
replacement (including any amounts payable pursuant to Section 3.05).  Any
Lender being replaced shall execute and deliver an Assignment and Assumption
with respect to such Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans.
 
10.17         No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its respective Affiliates’
understanding, that: (a) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, and each Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its respective Affiliates, stockholders, creditors or employees or any
other Person; (c) neither the Administrative Agent nor the Arranger has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or the Arranger has advised or is currently
advising the Borrower or any of its respective Affiliates on other matters) and
neither the Administrative Agent nor the Arranger has any obligation to the
Borrower or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (d) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent and the Arranger
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and each Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  Each Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty.
 
 
112

--------------------------------------------------------------------------------

 
 
10.18         Source of Funds.
 
Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:
 
(a)           no part of such funds constitutes assets allocated to any separate
account maintained by such Lender in which any employee benefit plan (or its
related trust) has any interest;
 
(b)           to the extent that any part of such funds constitutes assets
allocated to any separate account maintained by such Lender, such Lender has
disclosed to the Borrower the name of each employee benefit plan whose assets in
such account exceed ten percent (10%) of the total assets of such account as of
the date of such purchase (and, for purposes of this subsection (b), all
employee benefit plans maintained by the same employer or employee organization
are deemed to be a single plan);
 
(c)           to the extent that any part of such funds constitutes assets of an
insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA; or
 
(d)           such funds constitute assets of one or more specific benefit plans
that such Lender has identified in writing to the Borrower.
 
As used in this Section, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.
 
10.19         GOVERNING LAW.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES; PROVIDED, THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.
 
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS.  THE BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE
BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
 
 
113

--------------------------------------------------------------------------------

 
 
10.20         WAIVER OF RIGHT TO TRIAL BY JURY.
 
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
10.21         No Conflict.
 
To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.
 
10.22         USA Patriot Act Notice.
 
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower (and to the extent applicable, the other Credit
Parties), which information includes the name and address of the Borrower (and
to the extent applicable, the other Credit Parties) and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower (and to the extent applicable, the other Credit Parties) in
accordance with the Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
 
 
114

--------------------------------------------------------------------------------

 
 
10.23         Entire Agreement.
 
THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
ARTICLE XI
GUARANTY
 
11.01         The Guaranty.
 
(a)           Each of the Guarantors hereby jointly and severally guarantees to
the Administrative Agent and each of the holders of the Obligations, as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms
thereof.  The Guarantors hereby further agree that if any of the Guaranteed
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) in accordance with the terms of such extension or renewal.
 
(b)           Notwithstanding any provision to the contrary contained herein, in
any of the other Credit Documents or other documents relating to the
Obligations, the obligations of each Guarantor under this Credit Agreement shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law.
 
11.02         Obligations Unconditional.
 
The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article XI until such time as
the Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by applicable
Laws, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
 
 
115

--------------------------------------------------------------------------------

 
 
(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
 
(b)           any of the acts mentioned in any of the provisions of any of the
Credit Documents, or other documents relating to the Guaranteed Obligations or
any other agreement or instrument referred to therein shall be done or omitted;
 
(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents or other
documents relating to the Guaranteed Obligations, or any other agreement or
instrument referred to therein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released, impaired
or exchanged in whole or in part or otherwise dealt with;
 
(d)           any Lien granted to, or in favor of, the Administrative Agent or
any of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or
 
(e)           any of the Guaranteed Obligations shall be determined to be void
or voidable (including for the benefit of any creditor of any Guarantor) or
shall be subordinated to the claims of any Person (including any creditor of any
Guarantor).
 
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
Guaranteed Obligations, notices of amendments, waivers and supplements to the
Credit Documents and other documents relating to the Guaranteed Obligations, or
the compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.
 
 
116

--------------------------------------------------------------------------------

 
 
11.03         Reinstatement.
 
Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations.  The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of any law firm or other counsel) incurred by the Administrative
Agent or such holder of Guaranteed Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law; provided,
that such indemnification shall not be available to the extent that such costs
and expenses are determined to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or such holder of the Guaranteed
Obligations.
 
11.04         Certain Waivers.
 
Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person (including any other Guarantor) or pursuit of
any other remedy or enforcement any other right and (c) nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Credit Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been paid in full and the Commitments
relating thereto shall have expired or been terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.
 
 
117

--------------------------------------------------------------------------------

 
 
11.05           Rights of Contribution.
 
 The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Laws.  Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been paid in full
and the Commitments relating thereto shall have expired or been terminated, and
none of the Guarantors shall exercise any such contribution rights until the
Guaranteed Obligations have been paid in full and the Commitments relating
thereto shall have expired or been terminated.
 
11.06           Guaranty of Payment; Continuing Guaranty.
 
 The guarantee in this Article XI is a guaranty of payment and not of
collection, and is a continuing guarantee, and shall apply to all Guaranteed
Obligations whenever arising until such time as the Guaranteed Obligations have
been paid in full and the Commitments relating thereto shall have expired or
been terminated.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGES AND SCHEDULES AND EXHIBITS TO FOLLOW]
 
 
118

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

         
BORROWER:
OMEGA HEALTHCARE INVESTORS, INC.
         
By:
/s/ Daniel J. Booth
   
Name:
Daniel J. Booth
   
Title:
Chief Operating Officer
 

 
GUARANTORS:
OHI ASSET (LA), LLC
             
By:
Omega Healthcare Investors, Inc.,
a Member of such company
               
By:
/s/ Daniel J. Booth
     
Name:
Daniel J. Booth
     
Title:
Chief Operating Officer
             
By:
Omega TRS I, Inc.,
a Member of such company
               
By:
/s/ Daniel J. Booth
     
Name:
Daniel J. Booth
     
Title:
Chief Operating Officer

 

 
OHI ASSET, LLC
 
OHI ASSET (ID), LLC
 
OHI ASSET (CA), LLC
 
DELTA INVESTORS I, LLC
 
DELTA INVESTORS II, LLC
 
OHI ASSET (CO), LLC
 
COLONIAL GARDENS, LLC
 
WILCARE, LLC
 
NRS VENTURES, L.L.C.
 
OHI ASSET (CT) LENDER, LLC
 
OHI ASSET (FL), LLC
 
OHI ASSET (IL), LLC
 
OHI ASSET (MO), LLC
 
OHI ASSET (OH), LLC
 
OHI ASSET (OH) LENDER, LLC
 
OHI ASSET (PA), LLC
 
OHI ASSET II (CA), LLC
 
OHI ASSET II (FL), LLC
 
OHI ASSET CSE-E, LLC
 
OHI ASSET CSE-U, LLC
 
OHI ASSET CSB LLC
 
OHI ASSET (MI), LLC
 
OHI ASSET (FL) LENDER, LLC
 
OHI ASSET HUD WO, LLC
 
OHI ASSET (MD), LLC
 
OHI ASSET (IN), LLC
 
OHI ASSET (MI/NC), LLC
 
OHI ASSET (OH) NEW PHILADELPHIA, LLC
 
OHI ASSET (TX), LLC
 
OHI ASSET ESSEX (OH), LLC

 
 
 

--------------------------------------------------------------------------------

 
 

   
By:
Omega Healthcare Investors, Inc.,
the Sole Member of each such company
                     
By:
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 

               
TEXAS LESSOR - STONEGATE, LP
               
By:
Texas Lessor – Stonegate GP, Inc.,
Its General Partner
                   
By:
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CSE ANCHORAGE LLC
 
CSE DENVER ILIFF LLC
 
CSE FAIRHAVEN LLC
 
CSE MARIANNA HOLDINGS LLC
 
CSE TEXARKANA LLC
 
CSE WEST POINT LLC
 
CSE WHITEHOUSE LLC
 
CARNEGIE GARDENS LLC
 
FLORIDA REAL ESTATE COMPANY, LLC
 
GREENBOUGH, LLC
 
LAD I REAL ESTATE COMPANY, LLC
 
PANAMA CITY NURSING CENTER LLC
 
SKYLER MAITLAND LLC
 
SUWANEE, LLC

 

   
By:
OHI Asset CSE-U, LLC,
the Sole Member of each of the companies
               
By:
Omega Healthcare Investors, Inc.,
the Sole Member of such company
                   
By:
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 

 
CSE BLOUNTVILLE LLC
 
CSE BOLIVAR LLC
 
CSE CAMDEN LLC
 
CSE HUNTINGDON LLC
 
CSE JEFFERSON CITY LLC
 
CSE MEMPHIS LLC
 
CSE RIPLEY LLC

 

   
By:
OHI Tennessee, Inc.,
the Sole Member of each of the companies
                   
By:
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CSE CORPUS NORTH LLC
 
CSE CRANE LLC
 
CSE JACINTO CITY LLC
 
CSE KERRVILLE LLC
 
CSE RIPON LLC
 
CSE SPRING BRANCH LLC
 
CSE THE VILLAGE LLC
 
CSE WILLIAMSPORT LLC
 
DESERT LANE LLC
 
NORTH LAS VEGAS LLC

 

   
By:
OHI Asset CSE-E, LLC,
the Sole Member of each of the companies
               
By:
Omega Healthcare Investors, Inc.,
the Sole Member of such company
                   
By:
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 

 
HOUSE OF HANOVER, LTD.
               
By:
OHI Asset (OH), LLC,
the Sole Member of such company
               
By:
Omega Healthcare Investors, Inc.,
the Sole Member of such company
                   
By:
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 

 
PAVILLION NORTH, LLP
               
By:
Pavillion Nursing Center North, Inc.,
its General Partner
                   
By:
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
OHI ASSET (PA) TRUST
 
OHI ASSET II (PA) TRUST
 
OHI ASSET III (PA) TRUST
 
OHI ASSET IV (PA) SILVER LAKE TRUST

 

   
By:
OHI Asset (PA), LLC,
the Sole Trustee of each of the Trusts
               
By:
Omega Healthcare Investors, Inc.,
the Sole Member of such company
                   
By:  
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 

 
CSE CASABLANCA HOLDINGS LLC
               
By:
OHI Asset CSB LLC,
the Sole Member of such company
               
By:
Omega Healthcare Investors, Inc.,
the Sole Member of such company
                   
By:  
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 

 
CSE CASABLANCA HOLDINGS II LLC
               
By:
CSE Casablanca Holdings LLC,
the Sole Member of such company
               
By:
OHI Asset CSB LLC,
the Sole Member of such company
               
By:
Omega Healthcare Investors, Inc.,
the Sole Member of such company
                   
By:  
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CSE ALBANY LLC
 
CSE AMARILLO LLC
 
CSE AUGUSTA LLC
 
CSE BEDFORD LLC
 
CSE CAMBRIDGE REALTY LLC
 
CSE CANTON LLC
 
CSE CEDAR RAPIDS LLC
 
CSE CHELMSFORD LLC
 
CSE CHESTERTON LLC
 
CSE CLAREMONT LLC
 
CSE DENVER LLC
 
CSE DOUGLAS LLC
 
CSE DUMAS LLC
 
CSE ELKTON REALTY LLC
 
CSE FORT WAYNE LLC
 
CSE FRANKSTON LLC
 
CSE GEORGETOWN LLC
 
CSE GREEN BAY LLC
 
CSE HILLIARD LLC
 
CSE HUNTSVILLE LLC
 
CSE INDIANAPOLIS – CONTINENTAL LLC
 
CSE INDIANAPOLIS – GREENBRIAR LLC
 
CSE JEFFERSONVILLE – HILLCREST CENTER LLC
 
CSE JEFFERSONVILLE – JENNINGS HOUSE LLC
 
CSE KINGSPORT LLC
 
CSE LAKE CITY LLC
 
CSE LAKE WORTH LLC
 
CSE LAKEWOOD LLC
 
CSE LAS VEGAS LLC
 
CSE LAWRENCEBURG LLC
 
CSE LEXINGTON PARK REALTY LLC
 
CSE LIGONIER LLC
 
CSE LIVE OAK LLC
 
CSE LOGANSPORT LLC
 
CSE LOWELL LLC
 
CSE MOBILE LLC
 
CSE MOORE LLC
 
CSE NORTH CAROLINA HOLDINGS I LLC
 
CSE NORTH CAROLINA HOLDINGS II LLC
 
CSE OMRO LLC
 
CSE ORANGE PARK LLC
 
CSE ORLANDO – PINAR TERRACE MANOR LLC
 
CSE ORLANDO – TERRA VISTA REHAB LLC
 
CSE PIGGOTT LLC
 
CSE PILOT POINT LLC
 
CSE PONCA CITY LLC
 
CSE PORT ST. LUCIE LLC
 
CSE RICHMOND LLC
 
CSE SAFFORD LLC
 
CSE SALINA LLC
 
CSE SEMINOLE LLC
 
CSE SHAWNEE LLC
 
CSE STILLWATER LLC
 
CSE TAYLORSVILLE LLC
 
CSE TEXAS CITY LLC
 
CSE UPLAND LLC
 
CSE WINTER HAVEN LLC
 
CSE YORKTOWN LLC

 
 
 

--------------------------------------------------------------------------------

 
 

   
By:
CSE Casablanca Holdings II LLC,
the Sole Member of each of the companies
               
By:
CSE Casablanca Holdings LLC,
the Sole Member of such company
               
By:
OHI Asset CSB LLC,
the Sole Member of such company
               
By:
Omega Healthcare Investors, Inc.,
the Sole Member of such company
                   
By:  
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 

 
CSE LEXINGTON PARK LLC
               
By:
CSE Lexington Park Realty LLC,
the Sole Member of such company
               
By:
CSE Casablanca Holdings II LLC,
the Sole Member of such company
               
By:
CSE Casablanca Holdings LLC,
the Sole Member of such company
               
By:
OHI Asset CSB LLC,
the Sole Member of such company
               
By:
Omega Healthcare Investors, Inc.,
the Sole Member of such company
                   
By:   
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CSE CAMBRIDGE LLC
               
By:
CSE Cambridge Realty LLC,
the Sole Member of such company
               
By:
CSE Casablanca Holdings II LLC,
the Sole Member of such company
               
By:
CSE Casablanca Holdings LLC,
the Sole Member of such company
               
By:
OHI Asset CSB LLC,
the Sole Member of such company
               
By:
Omega Healthcare Investors, Inc.,
the Sole Member of such company
                   
By:   
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 

 
CSE ELKTON LLC
               
By:
CSE Elkton Realty LLC,
the Sole Member of such company
               
By:
CSE Casablanca Holdings II LLC,
the Sole Member of such company
               
By:
CSE Casablanca Holdings LLC,
the Sole Member of such company
               
By:
OHI Asset CSB LLC,
the Sole Member of such company
               
By:
Omega Healthcare Investors, Inc.,
the Sole Member of such company
                   
By:   
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CSE ARDEN L.P.
 
CSE KING L.P.
 
CSE KNIGHTDALE L.P.
 
CSE LENOIR L.P.
 
CSE WALNUT COVE L.P.
 
CSE WOODFIN L.P.

 

   
By:
CSE North Carolina Holdings I LLC,
the General Partner of each limited partnership
               
By:
CSE Casablanca Holdings II LLC,
the Sole Member of such company
               
By:
CSE Casablanca Holdings LLC,
the Sole Member of such company
               
By:
OHI Asset CSB LLC,
the Sole Member of such company
               
By:
Omega Healthcare Investors, Inc.,
the Sole Member of such company
                   
By:   
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CSE PENNSYLVANIA HOLDINGS
               
By:
OHI Asset (PA), LLC,
the Managing Trustee of the Trust
               
By:
Omega Healthcare Investors, Inc.,
a Member of such company
                   
By:   
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 

   
By:
OHI Asset CSE-E, LLC,
the Sole Beneficial Owner of the Trust
               
By:
Omega Healthcare Investors, Inc.,
a Member of such company
                   
By:   
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CSE CENTENNIAL VILLAGE
               
By:
OHI Asset (PA), LLC,
the Managing Trustee of the Trust
               
By:
Omega Healthcare Investors, Inc.,
a Member of such company
                   
By:   
/s/ Daniel J. Booth
       
Name:
Daniel J. Booth
       
Title:
Chief Operating Officer
 

 

   
By:
CSE Pennsylvania Holdings,
the Sole Beneficial Owner of the Trust
                   
By:
OHI Asset (PA), LLC,
the Managing Trustee of such trust
                   
By:
Omega Healthcare Investors, Inc.,
a Member of such company
                       
By:   
/s/ Daniel J. Booth
         
Name:
Daniel J. Booth
         
Title:
Chief Operating Officer
 

 

     
By:
OHI Asset CSE-E, LLC,
the Sole Beneficial Owner of such trust
                   
By:
Omega Healthcare Investors, Inc.,
a Member of such company
                       
By:   
/s/ Daniel J. Booth
         
Name:
Daniel J. Booth
         
Title:
Chief Operating Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
OHIMA, INC.
 
CANTON HEALTH CARE LAND, INC.
 
DIXON HEALTH CARE CENTER, INC.
 
HUTTON I LAND, INC.
 
HUTTON II LAND, INC.
 
HUTTON III LAND, INC.
 
LEATHERMAN PARTNERSHIP 89-1, INC.
 
LEATHERMAN PARTNERSHIP 89-2, INC.
 
LEATHERMAN 90-1, INC.
 
MERIDIAN ARMS LAND, INC.
 
ORANGE VILLAGE CARE CENTER, INC.
 
ST. MARY’S PROPERTIES, INC.
 
ARIZONA LESSOR – INFINIA, INC.
 
BALDWIN HEALTH CENTER, INC.
 
BAYSIDE STREET II, INC.
 
COLORADO LESSOR – CONIFER, INC.
 
COPLEY HEALTH CENTER, INC.
 
FLORIDA LESSOR – EMERALD, INC.
 
FLORIDA LESSOR – MEADOWVIEW, INC.
 
GEORGIA LESSOR – BONTERRA/PARKVIEW, INC.
 
HANOVER HOUSE, INC.
 
INDIANA LESSOR – WELLINGTON MANOR, INC.
 
LONG TERM CARE ASSOCIATES – TEXAS, INC.
 
OHI (CONNECTICUT), INC.
 
OHI (FLORIDA), INC.
 
OH (ILLINOIS), INC.
 
OHI (INDIANA), INC.
 
OHI (IOWA), INC.
 
PAVILLION NORTH PARTNERS, INC.
 
PAVILLION NURSING CENTER NORTH, INC.
 
STERLING ACQUISITION CORP.
 
THE SUBURBAN PAVILION, INC.
 
TEXAS LESSOR – STONEGATE, LIMITED, INC.
 
TEXAS LESSOR – STONEGATE GP, INC.
 
WASHINGTON LESSOR – SILVERDALE, INC.
 
OMEGA TRS I, INC.
 
BAYSIDE ALABAMA HEALTHCARE SECOND, INC.
 
BAYSIDE ARIZONA HEALTHCARE ASSOCIATES, INC.
 
BAYSIDE ARIZONA HEALTHCARE SECOND, INC.
 
BAYSIDE COLORADO HEALTHCARE ASSOCIATES, INC.

 
 
 

--------------------------------------------------------------------------------

 
 

 
BAYSIDE COLORADO HEALTHCARE SECOND, INC.
 
BAYSIDE INDIANA HEALTHCARE ASSOCIATES, INC.
 
BAYSIDE STREET, INC.
 
CENTER HEALTHCARE ASSOCIATES, INC.
 
CHERRY STREET – SKILLED NURSING, INC.
 
DALLAS – SKILLED NURSING, INC.
 
FLORIDA LESSOR – CRYSTAL SPRINGS, INC.
 
FLORIDA LESSOR – LAKELAND, INC.
 
HERITAGE TEXARKANA HEALTHCARE ASSOCIATES, INC.
 
INDIANA LESSOR – JEFFERSONVILLE, INC.
 
JEFFERSON CLARK, INC.
 
LAKE PARK – SKILLED NURSING, INC.
 
LONG TERM CARE – MICHIGAN, INC.
 
LONG TERM CARE – NORTH CAROLINA, INC.
 
LONG TERM CARE ASSOCIATES – ILLINOIS, INC.
 
LONG TERM CARE ASSOCIATES – INDIANA, INC.
 
OHI (KANSAS), INC.
 
OHI ASSET (SMS) LENDER, INC.
 
OHI OF TEXAS, INC.
 
OHI SUNSHINE, INC.
 
OHI TENNESSEE, INC.
 
OMEGA (KANSAS), INC.
 
OS LEASING COMPANY
 
PARKVIEW – SKILLED NURSING, INC.
 
PINE TEXARKANA HEALTHCARE ASSOCIATES, INC.
 
REUNION TEXARKANA HEALTHCARE ASSOCIATES, INC.
 
SAN AUGUSTINE HEALTHCARE ASSOCIATES, INC.
 
SKILLED NURSING – GASTON, INC.
 
SKILLED NURSING – HERRIN, INC.
 
SKILLED NURSING – HICKSVILLE, INC.
 
SKILLED NURSING – PARIS, INC.
 
SOUTH ATHENS HEALTHCARE ASSOCIATES, INC.
 
STERLING ACQUISITION CORP. II
 
TEXAS LESSOR – TREEMONT, INC.
 
WAXAHACHIE HEALTHCARE ASSOCIATES, INC.

 
 
 

--------------------------------------------------------------------------------

 
 

 
WEST ATHENS HEALTHCARE ASSOCIATES, INC.
       
By:  
/s/ Daniel J. Booth
   
Name:
Daniel J. Booth
   
Title:
Chief Operating Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent
         
By:
 /s/ Amie L. Edwards    
Name:
 Amie L. Edwards    
Title:
 Director  

 
LENDERS:
BANK OF AMERICA, N.A., as L/C Issuer, Swing
Line Lender and as a Lender
         
By:
 /s/ Amie L. Edwards    
Name:
 Amie L. Edwards    
Title:
 Director  

 
 
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Lender
         
By:
 /s/ Marguerite Sutton    
Name:
 Marguerite Sutton    
Title:
 Director  

         
By:
 /s/ Erin Morrissey    
Name:
 Erin Morrissey    
Title:
 Director  

 
 
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender
         
By:
 /s/ Tom Randolph    
Name:
 Tom Randolph    
Title:
 Managing Director  

         
By:
 /s/ John Bosco    
Name:
 John Bosco    
Title:
 Vice President  

 
 
RBS CITIZENS, N.A. d/b/a Charter One,
as a Lender
         
By:
 /s/ Erin L. Mahon    
Name:
 Erin L. Mahon    
Title:
 Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 

 
UBS LOAN FINANCE LLC, as a Lender
         
By:
 /s/ Irja R. Otsa    
Name:
 Irja R. Otsa    
Title:
 Associate Director            
By:
 /s/ Joselin Fernandes    
Name:
 Joselin Fernandes    
Title:
 Associate Director  

 

 
JEFFERIES GROUP, INC., as a Lender
         
By:
 /s/ Peregrine Broadbent    
Name:
 Peregrine Broadbent    
Title:
 Executive Vice President/Chief Financial Officer  

 

 
ROYAL BANK OF CANADA, as a Lender
         
By:
 /s/ G. David Cole    
Name:
 G. David Cole    
Title:
 Authorized Signatory  

 

 
SUNTRUST BANK, as a Lender
         
By:
 /s/ John Cappellari    
Name:
 John Cappellari    
Title:
 Vice President  

 

 
STIFEL BANK & TRUST, as a Lender
         
By:
 /s/ John H. Phillips    
Name:
 John H. Phillips    
Title:
 Executive Vice President
 

 

 
BRANCH BANK AND TRUST COMPANY,
as a Lender
         
By:
 /s/ Ahaz A. Armstrong    
Name:
 Ahaz A. Armstrong    
Title:
 Assistant Vice President  

 
 